Exhibit 10.1

 

 

CONTRACT OF PURCHASE AND SALE

 

BETWEEN

 

HARBOR ASSOCIATES, LLC, PURCHASER

 

AND

 

SPANISH BROADCASTING SYSTEM, INC., SELLER

 

May 15, 2017

 

 

 

 

MIA 31343668

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.

Purchase and Sale

2

 

 

 

2.

Purchase Price

2

 

 

 

3.

Payment of Purchase Price

2

 

 

 

 

 

3.1

Deposit

2

 

3.2

Independent Consideration

2

 

3.3

Closing Payment

2

 

 

 

4.

Title Matters; Due Diligence Review; Conditions Precedent

2

 

 

 

 

 

4.1

Title Matters

2

 

4.2

Due Diligence Reviews

5

 

4.3

Conditions Precedent to Obligations of Purchaser; No Financing Contingency

9

 

4.4

Conditions Precedent to Obligations of Seller

9

 

 

 

5.

Closing

9

 

 

 

 

 

5.1

Seller Deliveries

10

 

5.2

Purchaser Deliveries

11

 

5.3

Closing Costs

11

 

5.4

Prorations

12

 

 

 

6.

Condemnation or Destruction of Real Property

13

 

 

 

7.

Representations, Warranties and Covenants

14

 

 

 

 

 

7.1

Representations, Warranties and Covenants of Seller

14

 

7.2

Interim Covenants of Seller

18

 

7.3

Representations, Warranties and Covenants of Purchaser

19

 

 

 

8.

Release

20

 

 

 

 

 

8.1

RELEASE

20

 

8.2

Survival

21

 

 

 

9.

Remedies For Default and Disposition of the Deposit

21

 

 

 

 

 

9.1

SELLER DEFAULTS

21

 

9.2

PURCHASER DEFAULTS

22

 

9.3

Disposition of Deposit

23

 

9.4

Survival

23

 

 

 

10.

Intentionally Omitted

23

 

 

 

11.

Miscellaneous

23

 

 

 

 

 

11.1

Brokers

23

 

11.2

Limitation of Liability

24

 

11.3

Exhibits; Entire Agreement; Modification

24

 

11.4

Business Days

24

 

11.5

Interpretation

25

-i-

 

MIA 31343668

--------------------------------------------------------------------------------

 

 

11.6

Governing Law

25

 

11.7

Construction

25

 

11.8

Successors and Assigns

25

 

11.9

Notices

25

 

11.10

Third Parties

26

 

11.11

Legal Costs

27

 

11.12

Counterparts

27

 

11.13

Effectiveness

27

 

11.14

No Implied Waivers

27

 

11.15

Discharge of Seller’s Obligations

27

 

11.16

No Recordation

27

 

11.17

Unenforceability

27

 

11.18

Waiver of Trial by Jury

28

 

11.19

Disclosure

28

 

11.20

Designation of Reporting Person

28

 

11.21

Tax Reduction Proceedings

28

 

11.22

Press Releases

29

 

11.23

California Required Natural Hazard Disclosure

29

 

11.24

Post-Closing Lease

29

 

11.25

Survival

30

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Land

Exhibit B

-

Additional Exceptions to Title

Exhibit C

-

Litigation

Exhibit D

-

Deed

Exhibit E

-

Assignment and Assumption of Leases and Contracts

Exhibit F

-

Bill of Sale and General Assignment

Exhibit G

-

Certification of Non-Foreign Status

Exhibit H

-

Form of Tenant Notice

Exhibit I

-

Form of Vendor Notice

Exhibit J

-

Form of Owner’s Title Certificate

Exhibit K

-

Lease Exhibit

Exhibit L

-

Maintenance, Service and Supply Contracts, and Equipment Leases

Exhibit M

-

Escrow Agreement

Exhibit N-1

-

Excluded Personal Property

Exhibit N-2

-

Excluded Intangible Property

 

 

 

-ii-

 

MIA 31343668

--------------------------------------------------------------------------------

 

CONTRACT OF PURCHASE AND SALE

THIS CONTRACT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
as of the 15th day of May, 2017 (the “Effective Date”), by and between SPANISH
BROADCASTING SYSTEM, INC., a New Jersey corporation having an address c/o
Spanish Broadcasting System, Inc., 7007 NW 77th Avenue, Miami, FL 33166
(“Seller”) and HARBOR ASSOCIATES, LLC, a Delaware limited liability company,
having an address at 200 Pine Avenue, Suite 630, Long Beach, CA 90802
(“Purchaser”).

W I T N E S S E T H:

A.

Seller shall sell to Purchaser, and Purchaser shall purchase from Seller, at the
price and upon the terms and conditions set forth in this Agreement, (a) that
certain parcel of land located at 10281 Pico Boulevard, Los Angeles, California
90064, and more particularly described on Exhibit A attached hereto (the
“Land”), (b) the buildings, improvements, and structures located upon the Land
(collectively, the “Improvements”), (c) all other easements and rights
appurtenant to the Land, if any (collectively, the “Appurtenant Rights”, and
together with the Land and the Improvements, the “Real Property”), (d) all
right, title and interest of Seller in, to and under the Leases (as hereinafter
defined), and, to the extent assignable, the Contracts (as hereinafter defined),
(e) other than as set forth on Exhibit N-1 (which items, for avoidance of doubt,
shall remain the sole property of Seller), all right, title and interest of
Seller, if any, in and to the fixtures, equipment and other tangible personal
property owned by Seller and, located on, and used exclusively in connection
with, the Real Property (collectively, the “Personal Property”) and (f) other
than as set forth on Exhibit N-2 (which items, for avoidance of doubt, shall
remain the sole property of Seller), to the extent assignable without consent or
payment of any kind, all right, title and interest of Seller in, to and under
any governmental permits, licenses and approvals, warranties and guarantees that
Seller has received in connection with any work or services performed with
respect to, or equipment installed in, the Improvements (collectively, the
“Intangible Property”, and together with the Real Property, the Leases, the
Contracts, the Personal Property and the Intangible Property, collectively, the
“Property”).

B.

Seller and Purchaser acknowledge that Seller (or affiliates of Seller) presently
uses the Property, including the Improvements, in connection with its business
operations, and, that Seller does not intend to relocate such business
operations prior to the Closing Date (as hereinafter defined).   Purchaser,
therefore, agrees to lease the Real Property to Seller or an affiliate thereof,
on and as of the Closing Date, upon and pursuant to the terms and conditions set
forth in the Post-Closing Lease (as hereinafter defined).  The Post-Closing
Lease shall be executed and delivered by Purchaser, as landlord, and Seller or
an affiliate thereof, as tenant, at the Closing.  Purchaser’s agreement to
execute and deliver the Post-Closing Lease at the Closing is a material
inducement to Seller’s agreement to sell the Property to Purchaser.

C.

Purchaser acknowledges that the Property is being sold on an “AS IS” “WHERE IS”
and “WITH ALL FAULTS” basis on the terms and conditions hereinafter set forth.

-1-

 

MIA 31343668

--------------------------------------------------------------------------------

 

NOW, THEREFORE, for $10.00 in hand paid and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.Purchase and Sale.  Upon the terms and conditions hereinafter set forth,
Seller shall sell to Purchaser, and Purchaser shall purchase from Seller, the
Property.

2.Purchase Price.  The purchase price (the “Purchase Price”) for the Property
shall be the sum of Fourteen Million Seven Hundred Thousand Dollars
($14,700,000).

3.Payment of Purchase Price.  The Purchase Price shall be paid to Seller by
Purchaser as follows:

3.1Deposit.  Within two (2) Business Days (as hereinafter defined) after the
Effective Date, Purchaser shall deposit with Chicago Title Insurance Company
(“Escrowee”), by wire transfer of immediately available federal funds to an
account designated by Escrowee (the “Escrow Account”), the sum of Five Hundred
Thousand and 00/100 Dollars ($500,000) (together with all interest thereon, but
excluding the Independent Consideration (as hereinafter defined), the
“Deposit”), which Deposit shall be held by Escrowee pursuant to the escrow
agreement (the “Escrow Agreement”) attached hereto as Exhibit M and hereby made
a part hereof.  If Purchaser shall fail to deposit the Deposit with Escrowee
within two (2) Business Days after the Effective Date, then at Seller’s
election, this Agreement shall be null, void ab initio and of no force or
effect.

3.2Independent Consideration.  A portion of the amount deposited by Purchaser
pursuant to Section 3.1, in the amount of One Hundred Dollars ($100) (the
“Independent Consideration”) shall be earned by Seller upon execution and
delivery of this Agreement by Seller and Purchaser.  Seller and Purchaser hereby
mutually acknowledge and agree that the Independent Consideration represents
adequate bargained for consideration for Seller’s execution and delivery of this
Agreement and Purchaser’s right to have inspected the Property pursuant to the
terms of this Agreement.  The Independent Consideration is in addition to and
independent of any other consideration or payment provided for in this Agreement
and is nonrefundable in all events.  Upon the Closing (as hereinafter defined)
or the termination of this Agreement, the Independent Consideration shall be
paid to Seller.

3.3Closing Payment.  The Purchase Price, as adjusted by the application of the
Deposit and by the prorations and credits specified herein, shall be paid by
Purchaser, by wire transfer of immediately available federal funds to an account
or accounts designated in writing by Seller on the Closing Date (the amount
being paid under this Section 3.3 being herein called the “Closing Payment”).

4.Title Matters; Due Diligence Review; Conditions Precedent.

4.1Title Matters.

4.1.1Title to the Property.

(a)As a condition to the Closing, Chicago Title Insurance Company (in its
capacity as title insurer, the “Title Company”) shall have committed to insure
Purchaser as the fee owner of the Real Property in the amount of the Purchase
Price by issuance of an ALTA owner’s

-2-

 

MIA 31343668

--------------------------------------------------------------------------------

 

title insurance policy in the standard form issued by the Title Company in the
State of California, exclusive of any endorsement thereto (the “Owner’s
Policy”), subject only to the Permitted Exceptions (as hereinafter defined).  It
is understood that Purchaser may request extended coverage and a number of
endorsements to the Owner’s Policy.  Purchaser shall satisfy itself prior to the
expiration of the Due Diligence Period that the Title Company will be willing to
issue such extended coverage and endorsements at Closing; however, the issuance
of such extended coverage and endorsements shall not be conditions to Closing
for Purchaser’s benefit.

(b)Seller has delivered to Purchaser a commitment and/or preliminary title
report for an owner’s fee title insurance policy or policies with respect to the
Real Property (the “Title Commitment”) together with copies of each of the title
exceptions noted therein prior to the Effective Date.  Purchaser previously
ordered, at its sole cost and expense, a survey of the Property prepared by a
surveyor registered in the State of California, which shall certified by said
surveyor to Purchaser and Seller as having been prepared in accordance with the
minimum detail requirements of the ALTA land survey requirements (the “Survey”),
and shall cause the Survey to be delivered to Seller’s attorneys concurrently
with the delivery thereof to Purchaser or Purchaser’s attorneys.  If any
exceptions(s) to title to the Real Property should appear in the Title
Commitment or the Survey other than the Permitted Exceptions (such exception(s)
being herein called, collectively, the “Unpermitted Exceptions”), subject to
which Purchaser is unwilling to accept title, and Purchaser shall provide Seller
with written notice (the “Title Objection Notice”) thereof no later than ten
(10) days after receipt of the Title Commitment, Seller, in its sole and
absolute discretion, may undertake to eliminate the same subject to the terms
and conditions of this Section 4.1.1.  Purchaser hereby waives any right
Purchaser may have to advance, as objections to title or as grounds for
Purchaser’s refusal to close the transactions contemplated by this Agreement
(the “Transaction”), any Unpermitted Exception of which Purchaser does not
timely notify Seller in the Title Objection Notice unless (i) such Unpermitted
Exception was first raised by the Title Company subsequent to the date of the
Title Objection Notice, and (ii) Purchaser provides to Seller a Title Objection
Notice within five (5) days after the Title Company notifies Purchaser of such
Unpermitted Exception.  Seller shall notify Purchaser, in writing, within six
(6) days after receipt by Seller of the applicable Title Objection Notice,
whether or not it will endeavor to eliminate all or any of such Unpermitted
Exceptions (“Seller’s Title Response”), and if Seller fails to deliver Seller’s
Title Response on or before such date, Seller shall be deemed to have delivered
a Seller’s Title Response electing not to endeavor to eliminate any such
Unpermitted Exceptions.  Seller, in its sole discretion, shall have the right,
upon written notice to Purchaser prior to the Scheduled Closing Date, to adjourn
the Scheduled Closing Date for up to ninety (90) days in order to eliminate or
endeavor to eliminate any Unpermitted Exception which Seller has agreed to
eliminate under this Agreement or which Seller has agreed to endeavor to
eliminate pursuant to Seller’s Title Response.  Notwithstanding the foregoing or
anything to the contrary set forth in this Agreement, Seller shall not under any
circumstance be required or obligated to eliminate any Unpermitted Exception
including, without limitation, to bring any action or proceeding, to make any
payments or otherwise to incur any expense in order to eliminate any Unpermitted
Exception or to arrange for title insurance insuring against enforcement of such
Unpermitted Exception against, or collection of the same out of, the Real
Property, notwithstanding that Seller may have attempted to do so, or may have
adjourned the Scheduled Closing Date for such purpose; provided, however, Seller
shall (x) satisfy any mortgage or deed of trust placed on the Real Property by
Seller and (y) cause the removal (by bonding or otherwise) of other monetary
liens encumbering the Real Property, provided that such monetary lien shall not
be the result of any act or omission of Purchaser or any of Purchaser’s
Representatives or any of the tenants at the Real Property (collectively,
“Mandatory Objections”).  

-3-

 

MIA 31343668

--------------------------------------------------------------------------------

 

(c)Except as to Mandatory Objections (which Seller will be obligated to
eliminate), if Seller elects in Seller’s Title Response not, or is deemed to
elect not, to eliminate all Unpermitted Exceptions noted in the Title Objection
Notice, Purchaser shall have the right, as its sole remedy by delivery of
written notice to Seller within five (5) Business Days following delivery or
deemed delivery of Seller’s Title Response, to either (i) terminate this
Agreement by written notice delivered to Seller and Escrowee or (ii) accept
title to the Real Property subject to such Unpermitted Exception(s) without a
reduction in, abatement of, or credit against, the Purchase Price.  Except as to
Mandatory Objections (which Seller will be obligated to eliminate), if Seller
shall fail to eliminate all Unpermitted Exceptions that Seller elected in
Seller’s Title Response to eliminate or endeavor to eliminate, then Seller shall
notify Purchaser, in writing, of such failure on or before the Scheduled Closing
Date (as the same may have been adjourned in accordance with Section 4.1.1(a))
and Purchaser shall have the right, as its sole remedy by delivery of written
notice to Seller within three (3) Business Days following receipt of Seller’s
notice of such failure, to either (i) terminate this Agreement by written notice
delivered to Seller and Escrowee or (ii) accept title to the Real Property
subject to such Unpermitted Exception(s) without a reduction in, abatement of,
or credit against, the Purchase Price.  If Purchaser elects to terminate this
Agreement pursuant to this Section 4.1.1(c), the Deposit shall promptly be paid
to Purchaser, and no party hereto shall have any further obligation under this
Agreement except under those obligations, liabilities and provisions that
expressly survive the Closing or a termination of this Agreement (collectively,
the “Surviving Obligations”).  The failure of Purchaser to deliver timely any
written notice of election to terminate this Agreement under this
Section 4.1.1(c) shall be conclusively deemed to be an election under the
applicable clause (ii) above.  For avoidance of doubt, the parties acknowledge
that in no event shall the foregoing provisions be deemed to waive Purchaser’s
rights under Section 4.2.3 of this Agreement.

(d)If there are any Unpermitted Exceptions noted in the Title Objection Notice
or other liens or encumbrances that Seller is obligated or elects to eliminate
under this Agreement, then Seller shall have the right (but not the obligation)
to either (i) arrange, at Seller’s cost and expense, for affirmative title
insurance or special endorsements insuring against enforcement of such liens or
encumbrances against, or collection of the same out of, the Real Property, or
(ii) use any portion of the Purchase Price to pay and discharge the same, either
by way of payment or by alternative manner reasonably satisfactory to the Title
Company, and the same shall not be deemed to be Unpermitted Exceptions.

4.1.2Permitted Exceptions to Title.  The Real Property shall be sold and
conveyed subject to the following exceptions to title (the “Permitted
Exceptions”):

(a)any state of facts that an accurate survey may show;

(b)those matters specifically set forth on Exhibit B attached hereto;

(c)all laws, ordinances, rules and regulations of the United States, the State
of California, or any agency, department, commission, bureau or instrumentality
of any of the foregoing having jurisdiction over the Real Property (each, a
“Governmental Authority”), as the same may now exist or may be hereafter
modified, supplemented or promulgated;

(d)all presently existing and future liens of real estate taxes or assessments
and water rates, water meter charges, water frontage charges and sewer taxes,
rents and charges, if any, provided that such items are not yet due and payable
and are apportioned as provided in this Agreement;

-4-

 

MIA 31343668

--------------------------------------------------------------------------------

 

(e)any other matter or thing affecting title to the Real Property that Purchaser
shall have agreed or be deemed to have agreed to waive as an Unpermitted
Exception;

(f)rights of the tenants under a Lease either identified in the Lease Exhibit
(as hereinafter defined) or entered into after the Effective Date in accordance
with the terms of this Agreement;

(g)all violations of laws, ordinances, orders, requirements or regulations of
any Governmental Authority applicable to the Real Property and existing on the
Closing Date, whether or not noted in the records of or issued by any
Governmental Authority;

(h)all utility easements of record which do not interfere with the present use
of the Real Property;

(i)liens which are the responsibility of any tenant at the Real Property to
cure, correct or remove;

(j)subject to Seller’s obligation to deliver the Owner’s Title Certificate (as
hereinafter defined) pursuant to Section 5.1.13, the printed exceptions which
appear in the standard form owner’s policy of the title insurance issued by the
Title Company in the State of California;

Under no circumstance will Mandatory Objections constitute Permitted Exceptions.

4.2Due Diligence Reviews.  

4.2.1Except for title and survey matters (which shall be governed by the
provisions of Section 4.1 above), Purchaser shall have until 5:00 p.m. (Pacific
time) on the date which is fifteen (15) days after the Effective Date, TIME
BEING OF THE ESSENCE (the period of time commencing upon the Effective Date and
continuing through and including such time on such date being herein called the
“Due Diligence Period”) within which to perform and complete all of Purchaser’s
due diligence examinations, reviews and inspections of all matters pertaining to
the purchase of the Property, including, without limitation, all leases and
service contracts, and all physical, environmental and compliance matters and
conditions respecting the Property (collectively, the “Investigations”), which
Investigations shall at all times be subject to Purchaser’s compliance with the
provisions of this Section 4.2.  Prior to Closing, Seller shall provide
Purchaser with reasonable access to the Real Property upon reasonable advance
notice.  During the Due Diligence Period, Seller shall make available to
Purchaser, at the offices of Seller and/or the property manager of the Property,
access to such leases, service contracts, and other contracts and agreements
with respect to the Property in Seller’s possession as Purchaser shall
reasonably request, all upon reasonable advance written notice; provided,
however, in no event shall Seller be obligated to make available (1) any
document or correspondence which would be subject to the attorney-client
privilege; (2) any document or item which Seller is contractually or otherwise
bound to keep confidential; (3) any documents pertaining to the marketing of the
Property for sale to prospective purchasers; (4) any internal memoranda, reports
or assessments relating to the Property; (5) appraisals of the Property whether
prepared internally by Seller or Seller’s affiliates or externally; or (6) any
documents which Seller considers, in its good faith, confidential or
proprietary.  Any entry upon the Property and all Investigations shall be made
or performed during Seller’s normal business hours and at the sole risk and
expense of Purchaser, and shall not interfere with the activities on or

-5-

 

MIA 31343668

--------------------------------------------------------------------------------

 

about the Real Property of Seller, its tenants or their respective employees and
invitees.  Purchaser shall:

(a)promptly repair any damage to the Property resulting from any such
Investigations and replace, refill and regrade any holes made in, or excavations
of, any portion of the Property used for such Investigations so that the
Property shall be in the same condition that it existed in prior to such
Investigations;

(b)fully comply with all laws applicable to the Investigations and all other
activities undertaken in connection therewith;

(c)permit Seller to have a representative present during all Investigations
undertaken hereunder;

(d)take all commercially reasonable actions and implement all commercially
reasonable protections necessary to ensure that the Investigations and the
equipment, materials, and substances generated, used or brought onto the Real
Property in connection with the Investigations, pose no threat to the safety or
health of persons or the environment, and cause no damage to the Property or
other property of Seller or other persons;

(e)maintain or cause to be maintained, at Purchaser’s expense, a policy of
commercial general liability insurance, with a broad form contractual liability
endorsement and with a combined single limit of not less than $2,000,000 per
occurrence and $4,000,000 in the aggregate for bodily injury and property
damage, automobile liability coverage including owned and hired vehicles with a
combined single limit of $2,000,000 per occurrence for bodily injury and
property damage, insuring Purchaser and naming Seller as and additional insured,
against any injuries or damages to persons or property that may result from or
are related to (i) Purchaser’s and/or any of the Purchaser’s Representatives’
(as hereinafter defined) entry upon the Real Property, (ii) any Investigations
or other activities conducted thereon, and/or (iii) any and all other activities
undertaken by Purchaser and/or any of the Purchaser’s Representatives, all of
which insurance shall be on an “occurrence form” and otherwise in such forms
acceptable to Seller and with an insurance company acceptable to Seller and
shall provide that no cancellation or reduction thereof shall be effective until
at least thirty (30) days after receipt by Seller of written notice thereof, and
deliver a copy of such insurance policy to Seller prior to the first entry on
the Real Property;

(f)not permit the Investigations or any other activities undertaken by Purchaser
or any of the Purchaser’s Representatives to result in any liens, judgments or
other encumbrances being filed or recorded against the Property, and Purchaser
shall, at its sole cost and expense, immediately discharge of record any such
liens or encumbrances that are so filed or recorded (including, without
limitation, liens for services, labor or materials furnished); and

(g)indemnify, defend and hold harmless Seller and any agent, advisor,
representative, affiliate, employee, director, officer, partner, member,
beneficiary, investor, servant, shareholder, trustee or other person or entity
(each, a “Person”) acting on Seller’s behalf or otherwise related to or
affiliated with Seller (including Seller, collectively, the “Seller Related
Parties”) from and against any and all claims, demands, causes of action,
losses, damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) (collectively, “Claims”), suffered
or incurred by any of the Seller Related Parties and arising out of or in
connection with (i) entry upon the Real Property by Purchaser or any of
the  Purchaser’s

-6-

 

MIA 31343668

--------------------------------------------------------------------------------

 

Representatives, (ii) any Investigations or other activities conducted thereon
by Purchaser or any of the Purchaser’s Representatives, (iii) any liens or
encumbrances filed or recorded against the Property as a consequence of the
Investigations and/or (iv) any and all other activities undertaken by Purchaser
or any of the Purchaser’s Representatives with respect to the Property.  The
foregoing indemnity shall not include any Claims that result solely from the
mere discovery, by Purchaser or any of the Purchaser’s Representatives, of
pre-existing conditions on the Property during Investigations conducted pursuant
to, and in accordance with, the terms of this Agreement and which are not
exacerbated by the activities of Purchaser or any of the Purchaser’s
Representatives.

Without limiting the foregoing, in no event shall Purchaser or any of the
Purchaser’s Representatives, without the prior written consent of Seller:  (x)
make any intrusive physical testing (environmental, structural or otherwise) at
the Property (such as soil borings, water samplings or the like), (y) contact
any of the tenants at the Property, and/or (z) contact any Governmental
Authority with respect to matters concerning the Property, except with respect
to obtaining a zoning compliance letter.  

Purchaser’s obligations under this Section 4.2.1 shall survive the Closing or a
termination of this Agreement for a period of one (1) year.

4.2.2Property Information and Confidentiality.  All Information (as hereinafter
defined) provided to or obtained by Purchaser, whether prior to or after the
date hereof, shall be subject to the following terms and conditions:

(a)Any Information provided or to be provided with respect to the Property is
solely for the convenience of Purchaser and was or will be obtained from a
variety of sources.  None of the Seller Related Parties has made any independent
investigation or verification of such information and, except as expressly set
forth in this Agreement, makes no (and expressly disclaims all) representations
and warranties as to the truth, accuracy or completeness of the Information, or
any other studies, documents, reports or other information provided to Purchaser
hereunder and expressly disclaims any implied representations as to any matter
disclosed or omitted.  None of the Seller Related Parties shall be liable for
any mistakes, omissions, misrepresentations or any failure to investigate the
Property nor shall any of the Seller Related Parties be bound in any manner by
any verbal or written statements, representations, appraisals, environmental
assessment reports, or other information pertaining to the Property or the
operation thereof, except as expressly set forth in this Agreement.

(b)Purchaser agrees that neither Purchaser nor any of the Purchaser’s
Representatives shall, at any time or in any manner, either directly or
indirectly, divulge, disclose or communicate to any Person, the Information, or
any other knowledge or information acquired by Purchaser or any of the
Purchaser’s Representatives from any of the Seller Related Parties or by
Purchaser’s own inspections and investigations, other than matters that were in
the public domain at the time of receipt by such Person.  Without Seller’s prior
written consent, Purchaser shall not disclose and Purchaser shall direct each of
the Purchaser’s Representatives not to disclose to any Person, any of the terms,
conditions or other facts concerning a potential purchase of the Property by
Purchaser, including, without limitation, the status of negotiations.
Notwithstanding the foregoing, Purchaser may disclose such of the Information
and its other reports, studies, documents and other matters generated by it and
the terms of this Agreement (i) as required by law or court order (provided
prior written notice of such disclosure shall be provided to Seller) and (ii) as
Purchaser deems necessary or desirable to any of the Purchaser’s Representatives
in connection with

-7-

 

MIA 31343668

--------------------------------------------------------------------------------

 

Purchaser’s Investigations and the Transaction, provided that those to whom such
Information is disclosed are informed of the confidential nature thereof and
agree(s) to keep the same confidential in accordance with the terms and
conditions hereof.

(c)Purchaser shall, and shall cause each of the Purchaser’s Representatives to,
use reasonable care to maintain in good condition all of the Information
furnished or made available to such Person in accordance with this
Section 4.2.2.  If this Agreement is terminated, then Purchaser shall, and shall
cause each of the Purchaser’s Representatives to, promptly deliver to Seller all
originals and copies of the Information in the possession of such Person that
were delivered or provided by Seller or any Seller Related Parties, and to
expunge and delete any of the Information maintained on any word processing or
computer system or in any other electronic form to the extent practicable.

(d)As used in this Agreement, the term “Information” shall mean any of the
following: (i) all information and documents in any way relating to the
Property, the operation thereof or the sale thereof, including, without
limitation, all leases and contracts furnished to, or otherwise made available
(including, without limitation, in any electronic data room established by or on
behalf of Seller) for review by, Purchaser or its directors, officers,
employees, affiliates, partners, members, brokers, agents or other
representatives, including, without limitation, attorneys, accountants,
contractors, consultants, engineers and financial advisors (collectively, the
“Purchaser’s Representatives”), by any of the Seller Related Parties or any of
their agents or representatives, including, without limitation, their
contractors, engineers, attorneys, accountants, consultants, brokers or
advisors, and (ii) all analyses, compilations, data, studies, reports or other
information or documents prepared or obtained by Purchaser or any of the
Purchaser’s Representatives containing or based on, in whole or in part, the
information or documents described in the preceding clause (i), the
Investigations, or otherwise reflecting their review or investigation of the
Property.

(e)Purchaser shall indemnify and hold harmless each of the Seller Related
Parties from and against any and all Claims suffered or incurred by any of the
Seller Related Parties and arising out of or in connection with a breach by
Purchaser or any of the Purchaser’s Representatives of the provisions of this
Section 4.2.2.

(f)In addition to any other remedies available to Seller, Seller shall have the
right to seek equitable relief, including, without limitation, injunctive relief
and/or specific performance, against Purchaser or any of the Purchaser’s
Representatives in order to enforce the provisions of this Section 4.2.2.

(g)The provisions of this Section 4.2.2 shall survive a termination of this
Agreement for a period of one (1) year.

4.2.3Termination Right.  Purchaser shall, prior to the expiration of the Due
Diligence Period, have the right, for any reason or no reason, to terminate this
Agreement, effective only upon delivery to Seller, at any time prior to the
expiration of the Due Diligence Period, of a notice electing to terminate this
Agreement (a “Termination Notice”).  If Purchaser elects to waive said
termination right, Purchaser shall deliver to Seller, at any time prior to the
expiration of the Due Diligence Period, a notice electing to waive said
termination right (a “Waiver Notice”).  If Purchaser (i) delivers a Termination
Notice as aforesaid prior to the expiration of the Due Diligence Period or (ii)
fails to deliver a Waiver Notice prior to the expiration of the Due Diligence
Period, TIME

-8-

 

MIA 31343668

--------------------------------------------------------------------------------

 

BEING OF THE ESSENCE, then, provided that Purchaser shall not be in default
under this Agreement, the Deposit shall be promptly returned to Purchaser, and
this Agreement and the obligations of the parties hereunder shall terminate (and
no party hereto shall have any further obligation under this Agreement except
for the Surviving Obligations).  If Purchaser shall deliver the Waiver Notice to
Seller before the expiration of the Due Diligence Period, TIME BEING OF THE
ESSENCE, then Purchaser shall be deemed to have agreed that the Property is
acceptable to Purchaser and that it intends to proceed with the acquisition of
the Property without a reduction in, or an abatement of or credit against, the
Purchase Price and, thereafter, Purchaser shall have no further right to
terminate this Agreement pursuant to this Section 4.2.3 and Escrowee shall
immediately thereafter pay the Deposit to Seller.

4.3Conditions Precedent to Obligations of Purchaser; No Financing
Contingency.  The obligation of Purchaser to consummate the Transaction shall be
subject to the performance and observance, in all material respects, by Seller
of all covenants, warranties and agreements of this Agreement to be performed or
observed by Seller prior to or on the Closing Date and the fulfillment on or
before the Closing Date of all other conditions precedent to Closing benefiting
Purchaser specifically enumerated in this Agreement, any or all of which may be
waived by Purchaser in its sole discretion.  Notwithstanding anything to the
contrary contained herein, Purchaser acknowledges and agrees that, while
Purchaser may at its own risk attempt to obtain financing with regard to its
acquisition of the Property, (i) Purchaser’s obtaining, or ability to obtain,
financing for its acquisition of the Property is in no way a condition to
Purchaser’s performance of its obligations under this Agreement, (ii)
Purchaser’s performance of its obligations under this Agreement is in no way
dependent or conditioned upon the availability of any financing whether
generally in the marketplace or specifically in favor of Purchaser, and (iii) in
no event shall the Closing be delayed on account of Purchaser’s obtaining, or
ability to obtain, financing.

4.4Conditions Precedent to Obligations of Seller.  The obligation of Seller to
consummate the Transaction shall be subject to the performance and observance,
in all material respects, by Purchaser of all covenants, warranties and
agreements of this Agreement to be performed or observed by Purchaser prior to
or on the Closing Date and the fulfillment on or before the Closing Date of all
other conditions precedent to Closing benefiting Seller specifically enumerated
in this Agreement, any or all of which may be waived by Seller in its sole
discretion.

5.Closing.  The closing (the “Closing”) of the Transaction shall occur at 1:00
p.m. (Pacific time) on or before May 31, 2017 (the “Scheduled Closing Date”) (as
the same may be extended as expressly provided herein), TIME BEING OF THE
ESSENCE with respect to Purchaser’s obligation to close on such date, at the
offices of Escrowee through an escrow and pursuant to escrow instructions
consistent with the terms of this Agreement and otherwise mutually satisfactory
to Seller and Purchaser (the date on which the Closing shall occur being herein
referred to as the “Closing Date”).  It is contemplated that the Transaction
shall be closed by means of a so called “New York Style Closing”, with the
concurrent delivery of the documents of title, the commitment to deliver the
Owner’s Policy and the payment of the Purchase Price.  Notwithstanding the
foregoing, there shall be no requirement that Seller and Purchaser physically
meet for the Closing, and all documents and funds to be delivered at the Closing
shall be delivered to Escrowee unless the parties hereto mutually agree
otherwise.  Seller and Purchaser also agree that disbursement of the Purchase
Price, as adjusted by the prorations, shall not be conditioned upon the
recording of any document, but rather, upon the satisfaction or waiver of all
conditions precedent to the Closing and the irrevocable agreement by the Title
Company to issue the Owner’s Policy effective as of the Closing.  The Closing
shall constitute

-9-

 

MIA 31343668

--------------------------------------------------------------------------------

 

approval by each party of all matters to which such party has a right of
approval and a waiver of all conditions precedent.

5.1Seller Deliveries.  At or prior to the Closing, Seller shall deliver or cause
to be delivered to Purchaser or to the Escrowee, as the case may be, the
following items executed and acknowledged by Seller, as appropriate:

5.1.1A deed (the “Deed”) in the form attached hereto as Exhibit D.

5.1.2An assignment and assumption of leases and contracts (the “Assignment and
Assumption of Leases and Contracts”), in the form attached hereto as Exhibit E.

5.1.3A bill of sale (the “Bill of Sale”), in the form attached hereto as
Exhibit F.

5.1.4A certification of non-foreign status in the form attached hereto as
Exhibit G, and any required state certificate that is sufficient to exempt
Seller from any state withholding requirement with respect to the Transaction.

5.1.5All existing surveys, blueprints, drawings, plans and specifications for or
with respect to the Real Property or any part thereof, to the extent the same
are in Seller’s possession.

5.1.6All keys to the Improvements, to the extent the same are in Seller’s
possession.

5.1.7All Leases in effect on the Closing Date, to the extent the same are in
Seller’s possession.

5.1.8All Contracts that shall remain in effect after the Closing, to the extent
the same are in Seller’s possession (all items in Sections 5.1.5 through 5.1.8
may be either delivered at Closing or left at the management office at the Real
Property, to the extent not previously delivered to Purchaser).

5.1.9All applicable transfer tax forms, if any.

5.1.10Such further instruments as may be reasonably required by the Title
Company to record the Deed.

5.1.11A notice to each of the tenants under the Leases in effect on the Closing
Date (collectively, the “Tenant Notices”) in the form attached hereto as
Exhibit H, advising tenants under such Leases of the sale of the Real Property
to Purchaser and directing them to make all payments to Purchaser or its
designee, which Tenant Notices Purchaser shall, at Purchaser’s sole cost and
expense, either mail by certified mail return receipt requested or hand-deliver
to each of the tenants under such Leases.

5.1.12A notice to each of the vendors under the Contracts (collectively, the
“Vendor Notices”) in the form attached hereto as Exhibit I or such other form as
may be prescribed by the applicable Contract, advising them of the sale of the
Real Property to Purchaser and the assignment to and assumption by Purchaser of
Seller’s obligations in accordance with the Assignment and Assumption of Leases
and Contracts and directing them to deliver to Purchaser or its

-10-

 

MIA 31343668

--------------------------------------------------------------------------------

 

designee all future statements or invoices under the Contracts for obligations
that were assumed by Purchaser, which Vendor Notices Purchaser shall, at
Purchaser’s sole cost and expense, mail by certified mail return receipt
requested to each of the vendors under the Contracts.

5.1.13An owner’s title certificate (the “Owner’s Title Certificate”) in the form
attached hereto as Exhibit J.

5.1.14Evidence reasonably satisfactory to the Title Company respecting the due
organization of Seller and the due authorization and execution by Seller of this
Agreement and the documents required to be delivered by Seller hereunder.

5.1.15A settlement statement consistent with the provisions of this Agreement
prepared by Seller and reasonably approved by Purchaser (the “Settlement
Statement”).

5.1.16the Post-Closing Lease executed by Seller or an affiliate thereof;
provided, however, neither Seller, nor such affiliate, shall have any obligation
to execute or deliver (or cause the execution and delivery of) the Post-Closing
Lease in the event any of the Improvements are damaged or destroyed by fire or
other casualty after the Effective Date but prior to the Closing Date.

5.2Purchaser Deliveries.  At or prior to the Closing, Purchaser shall deliver or
cause to be delivered to Seller or to the Escrowee, as the case may be, the
following items, executed and acknowledged by Purchaser, as appropriate:

5.2.1The Closing Payment required to be paid in accordance with Section 3.3.

5.2.2The Assignment and Assumption of Leases and Contracts.

5.2.3All applicable transfer tax forms, if any.

5.2.4The Post-Closing Lease.

5.2.5The Settlement Statement.

5.2.6Such further instruments as may be reasonably necessary to record the Deed.

5.2.7Evidence reasonably satisfactory to Seller and the Title Company respecting
the due organization of Purchaser and the due authorization and execution by
Purchaser of this Agreement and the documents required to be delivered by
Purchaser hereunder.

5.3Closing Costs.  Seller shall pay (i) all state and county transfer taxes,
including transfer taxes of the State of California and of the County of Los
Angeles, payable in connection with the Transaction, (ii) all city transfer
taxes payable in connection with the Transaction, (iii) the title insurance
premium for the Owner’s Policy, (exclusive of the cost of any extended coverage,
title endorsements and/or affirmative insurance required by Purchaser,
including, without limitation, the additional cost to obtain an ALTA extended
coverage under the Owner’s Policy), and (iv) one-half (1/2) of the cost of
Escrowee.  Purchaser shall pay (a) the cost of any extended coverage, title
endorsements and/or affirmative insurance required by Purchaser, including,
without limitation, the additional cost to obtain an ALTA extended coverage
under the Owner’s Policy, (b) the cost of the Survey (or any update thereto),
(c) all recording charges payable in connection with the recording of

-11-

 

MIA 31343668

--------------------------------------------------------------------------------

 

the Deed, (d) one-half (1/2) of the cost of Escrowee, and (e) all fees, costs or
expenses in connection with Purchaser’s due diligence reviews hereunder.  Any
other closing costs shall be allocated in accordance with local custom.  Except
as expressly provided in the indemnities set forth in this Agreement, Seller and
Purchaser shall pay their respective legal, consulting and other professional
fees and expenses incurred in connection with this Agreement and the Transaction
and their respective shares of prorations as hereinafter provided.  The
provisions of this Section 5.3 shall survive the Closing or a termination of
this Agreement.  

5.4Prorations.

5.4.1The following provisions shall govern the adjustments and prorations that
shall be made at Closing and the allocation of income and expenses from the
Property between Seller and Purchaser.  Except as expressly provided in this
Section 5.4.1, all items of operating revenue and operating expenses of the
Property, with respect to the period on or prior to 11:59 p.m. local time at the
Real Property on the Closing Date (the “Cut-off Time”), shall be for the account
of Seller and all items of operating revenue and operating expenses of the
Property with respect to the period from and after the Cut-off Time, shall be
for the account of Purchaser. Without limitation on the foregoing the following
shall be prorated as of the Cut-off Time:

(a)All real estate taxes, water charges, sewer rents, vault charges and
assessments on the Real Property shall be prorated on the basis of the fiscal
year for which assessed.  In no event shall Seller be charged with or be
responsible for any increase in the taxes on the Real Property resulting from
the sale of the Real Property or from any improvements made or leases entered
into on or after the Closing Date. If any assessments on the Real Property are
payable in installments, then the installment for the current period shall be
prorated (with Purchaser assuming the obligation to pay any installments due
after the Closing Date).  

(b)Subject to this Section 5.4.1(b), all fixed rent and regularly scheduled
items of additional rent under the Leases, and other tenant charges if, as and
when received.  Seller shall provide a credit in an amount equal to all prepaid
rentals for periods after the Closing Date and all refundable cash security
deposits (to the extent the foregoing were made by tenants under the Leases and
are not applied or forfeited prior to the Closing Date) to Purchaser on the
Closing Date.  Rents and other tenant charges which are delinquent as of the
Closing Date shall not be prorated on the Closing Date.  Purchaser shall include
such delinquencies in its normal billing and shall diligently pursue the
collection thereof in good faith after the Closing Date (but Purchaser shall not
be required to litigate or declare a default under any of the Leases).  To the
extent Purchaser receives rents or other tenant charges on or after the Closing
Date, such payments shall be applied first to the rents or other tenant charges
for the month in which the Closing occurs, second to the rents or other tenant
charges that shall then be due and payable to Purchaser, and third to any
delinquent rents or other tenant charges owed to Seller, with Seller’s share
thereof being held by Purchaser in trust for Seller and promptly delivered to
Seller by Purchaser.  Purchaser may not waive any delinquent rents or other
tenant charges nor modify any of the leases so as to reduce or otherwise affect
amounts owed thereunder for any period in which Seller is entitled to receive a
share of charges or amounts without first obtaining Seller’s written consent,
which consent may be given or withheld in Seller’s sole and absolute
discretion.  Seller hereby reserves the right to pursue any remedy against any
of the tenants owing delinquent rents and any other amounts to Seller (but shall
not be entitled to terminate any of the leases or any tenant’s right to
possession), which right shall include the right to continue or commence legal
actions or proceedings against any of the tenants.  Delivery of the Assignment
and Assumption of Leases and Contracts shall not constitute a waiver by Seller
of such right, and such

-12-

 

MIA 31343668

--------------------------------------------------------------------------------

 

right shall survive the Closing.  Purchaser shall reasonably cooperate with
Seller in any collection efforts hereunder (but shall not be required to
litigate or declare a default under any of the leases).  With respect to
delinquent rents and any other amounts or other rights of any kind respecting
tenants who are no longer tenants of the Real Property on the Closing Date or
who vacate the Real Property following the Closing Date, Seller shall retain all
rights relating thereto.

(c)Charges and payments under contracts or permitted renewals or replacements
thereof assigned to Purchaser pursuant to the Assignment and Assumption of
Leases and Contracts.

(d)Any prepaid items, including, without limitation, fees for licenses which are
transferred to Purchaser at the Closing and annual permit and inspection fees.

(e)Deposits with telephone and other utility companies, and any other Persons
who supply goods or services in connection with the Real Property if the same
are assigned to Purchaser at the Closing, which shall be credited in their
entirety to Seller.

(f)Personal property taxes, if any, on the basis of the fiscal year for which
assessed.

5.4.2If any of the items described in Section 5.4.1 hereof cannot be apportioned
at the Closing because of the unavailability of information as to the amounts
which are to be apportioned or otherwise, or are incorrectly apportioned at
Closing or subsequent thereto, such items shall be apportioned or reapportioned,
as the case may be, as soon as practicable after the Closing Date or the date
such error is discovered, as applicable; provided that neither party shall have
the right to request apportionment or reapportionment of any such item at any
time following the six (6) month anniversary of the Closing Date (the
“Reproration Outside Date”).  If the Closing shall occur before a real estate or
personal property tax rate or assessment is fixed for the tax year in which the
Closing occurs, the apportionment of taxes at the Closing shall be upon the
basis of the tax rate or assessment for the preceding fiscal year applied to the
latest assessed valuation.  Promptly after the new tax rate or assessment is
fixed, the apportionment of taxes or assessments shall be recomputed and any
discrepancy resulting from such recomputation and any errors or omissions in
computing apportionments at Closing shall be promptly corrected and the proper
party reimbursed, which obligations shall survive the Closing.

5.4.3The provisions of this Section 5.4 shall survive the Closing until the
Reproration Outside Date.

6.Condemnation or Destruction of Real Property.  If, after the Effective Date
but prior to the Closing Date, Seller becomes aware that either any portion of
the Real Property is taken pursuant to eminent domain proceedings or
condemnation or any of the Improvements are damaged or destroyed by fire or
other casualty, then Seller shall promptly deliver, or cause to be delivered, to
Purchaser, notice of any such eminent domain proceedings or casualty.  Seller
shall have no obligation to restore, repair or replace any portion of the Real
Property or any such damage or destruction.  Seller shall, at the Closing,
assign to Purchaser all of Seller’s interest in all awards or other proceeds for
such taking by eminent domain or condemnation or the proceeds of any insurance
collected by Seller for such damage or destruction (unless such damage or
destruction shall have been repaired prior to the Closing and except to the
extent any such awards, proceeds or insurance are attributable to lost rents or
items applicable to any period prior to the Closing), less the amount of all
costs incurred by

-13-

 

MIA 31343668

--------------------------------------------------------------------------------

 

Seller in connection with the repair of such damage or destruction or collection
costs of Seller respecting any awards or other proceeds for such taking by
eminent domain or condemnation or any uncollected insurance proceeds which
Seller may be entitled to receive from such damage or destruction, as
applicable.  In connection with any assignment of awards, proceeds or insurance
hereunder, Seller shall credit Purchaser with an amount equal to the applicable
deductible amount under Seller’s insurance (but not more than the amount by
which the cost, as of the Closing Date, to repair the damage is greater than the
amount of insurance proceeds assigned to Purchaser); provided, however, if the
amount of the damage or the value of the taking (in each case, as determined by
an independent third party contractor or engineer selected by Seller and
reasonably approved by Purchaser) or the amount of condemnation award shall
exceed the sum of Two Million Dollars ($2,000,000), Purchaser shall have the
right to terminate this Agreement by notice to Seller given within ten (10) days
after notification to Purchaser of the estimated amount of the damages or the
value of the taking.  In any instance where this Agreement is terminated
pursuant to this Section 6, the Deposit shall, provided such termination occurs
prior to the expiration of the Due Diligence Period and that Purchaser is not
otherwise in default of its obligations pursuant to this Agreement, be promptly
returned to Purchaser, and this Agreement and the obligations of the parties
hereunder shall terminate (and no party hereto shall have any further obligation
under this Agreement except for the Surviving Obligations).  The parties hereby
waive the provisions of any statute which provides for a different outcome or
treatment in the event of a casualty or a condemnation or eminent domain
proceeding.  The provisions of this Section 6 shall survive the Closing or a
termination of this Agreement.

7.Representations, Warranties and Covenants.

7.1Representations, Warranties and Covenants of Seller.

7.1.1Representations and Warranties of Seller.  Subject to the provisions of
this Section 7.1.1, Seller hereby represents to Purchaser that:

(a)Leases.  Seller has no knowledge of any space leases to which Seller is a
party or is bound affecting any portion of the Real Property that may be binding
upon Purchaser after the Closing, other than the Leases.  As used in this
Agreement, “Leases” shall be deemed to mean, collectively, (i) the leases
relating to the Real Property described on Exhibit K attached hereto (the “Lease
Exhibit”), (ii) the leases, licenses, and other occupancy agreements relating to
the Real Property that are entered into by Seller after the Effective Date in
accordance with this Agreement, if any, and (iii) the Permitted Exceptions.  To
the best of Seller’s knowledge, as of the Effective Date (x) the leases
described on the Lease Exhibit are in full force and effect and have not been
amended except as set forth in the Lease Exhibit, (y) the Lease Exhibit is true
and correct in all material respects, and (z) Seller has not delivered or
received any written notice of a material default under any of the Leases, which
default remains uncured in any material respect.  To the best of Seller’s
knowledge, the Leases made available to Purchaser prior to the expiration of the
Due Diligence Period are true, correct and complete in all material respects..

(b)Contracts.  Seller has no knowledge of any maintenance, service and supply
contracts, equipment leases or leasing commission agreements providing for
payments for the procurement of tenants to which Seller is a party or is bound
affecting any portion of the Property that will be binding upon Purchaser after
the Closing, other than the Contracts.  As used in this Agreement, “Contracts”
shall be deemed to mean, collectively, (i) maintenance, service and supply
contracts, and equipment leases described on Exhibit L attached hereto, (ii)
service or equipment

-14-

 

MIA 31343668

--------------------------------------------------------------------------------

 

leasing contracts entered into by Seller that are cancelable on thirty (30)
days’ notice or less without premium or penalty, (iii) leasing commissions
described in the Leases, and (iv) contracts and agreements that are entered into
by Seller after the Effective Date in accordance with the terms of this
Agreement, if any.  To the best of Seller’s knowledge, Seller has not delivered
or received any written notice of a material default under any of the Contracts,
which default remains uncured in any material respect.

(c)Litigation.  To the best of Seller’s knowledge, there is no material pending
or threatened in writing litigation or condemnation action against the Real
Property or against Seller with respect to the Real Property as of the Effective
Date, other than claims set forth on Exhibit C.

(d)No Insolvency.  Seller is not a debtor in any state or federal insolvency,
bankruptcy or receivership proceeding.  Seller has not commenced a voluntary
case for relief under any federal bankruptcy act, or made an assignment for the
benefit of creditors under state law.  

(e)Non-Foreign Person.  Seller is not a “foreign person” as defined in
Section 1445 of the Internal Revenue Code, as amended (the “Code”).

(f)Violations.  To the best of Seller’s knowledge, Seller has not received
written notice from any Governmental Authority asserting a material violation of
any law or regulation applicable to the Property which has not been cured, in
all material respects, to the extent required by applicable laws.

(g)Environmental Matters.  To the best of Seller’s knowledge, as of the
Effective Date, Seller has not received written notice from any governmental
authority of any material violation at the Real Property of laws relating to
Hazardous Materials (as hereinafter defined) which violation occurred during
Seller’s ownership of the Real Property and remains uncured in any material
respect.  For purposes of this Agreement, the term “Hazardous Materials” shall
mean (a) any toxic substance or hazardous waste, hazardous substance or related
hazardous material; (b) asbestos in any form which is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment which contain
dielectric fluid containing levels of polychlorinated biphenyls in excess of
presently existing federal, state or local safety guidelines, whichever are more
stringent; and (c) any substance, material or chemical which is defined as or
included in the definition of “hazardous substances”, “toxic substances”,
“hazardous materials”, “hazardous wastes” or words of similar import under any
federal, state or local statute, law, code, or ordinance or under the
regulations adopted or guidelines promulgated pursuant thereto, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §9061 et seq.; the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. §1801, et seq.; the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901, et seq.; and the
Federal Water Pollution  Control Act, as amended, 33 U.S.C. §1251, et seq.,
provided, however, that the term “Hazardous Material” shall not include (x)
motor oil and gasoline contained in or discharged from vehicles not used
primarily for the transport of motor oil or gasoline, (y) mold or (z) materials
which are stored or used in the ordinary course of operating the Real Property.

-15-

 

MIA 31343668

--------------------------------------------------------------------------------

 

(h)Due Authority.  This Agreement has been duly authorized, executed, and
delivered by, and is binding upon, Seller, and each agreement, instrument and
document herein provided to be executed by Seller on the Closing Date will be
duly authorized, executed, and delivered by, and be binding upon, Seller, and
enforceable against Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.  Seller is a corporation, duly organized and validly
existing and in good standing under the laws of the State of New Jersey, and is,
or on the Closing Date will be, duly authorized and qualified to do all things
required of it under this Agreement.

Notwithstanding anything contained in this Agreement to the contrary, but
subject to the terms of Sections 7.2.2 and 7.2.3, the representations and
warranties of Seller set forth in Sections 7.1.1(a) and 7.1.1(b) exclude, and
Seller is not providing any representation or warranty, as to any contracts,
leases, licenses or agreements that are terminated prior to the Closing or that
Purchaser has elected to terminate in accordance with this Agreement.  The
provisions of this paragraph shall survive the Closing.

Notwithstanding anything contained in this Agreement to the contrary, (i) if any
of the representations or warranties of Seller contained in this Agreement or in
any document or instrument delivered in connection herewith are false or
inaccurate or if Seller is in breach or default of any of its obligations under
this Agreement and if either (x) on or prior to the expiration of the Due
Diligence Period Purchaser shall have had actual knowledge of the false or
inaccurate representations or warranties or other breach or default, or (y) the
accurate state of facts pertinent to such false or inaccurate representations or
warranties or evidence of such other breach or default was contained in any of
the Information furnished or made available to or otherwise obtained by
Purchaser on or prior to the expiration of the Due Diligence Period, then Seller
shall have no liability or obligation respecting such representations or
warranties that are false or inaccurate or such other breach or default (and
Purchaser shall have no cause of action or right to terminate this Agreement
with respect thereto), and the representations and warranties of Seller shall be
deemed modified to the extent necessary to eliminate such false and inaccurate
information and to make such representations and warranties true and accurate in
all respects; and (ii) if any of the representations or warranties of Seller
that survive Closing contained in this Agreement or in any document or
instrument delivered in connection herewith are false or inaccurate, or if
Seller is in breach or default of any of its obligations under this Agreement
that survive Closing, and if either (x) following the expiration of the Due
Diligence Period but prior to Closing, Purchaser shall obtain knowledge of such
false or inaccurate representations or warranties or such other breach or
default, or (y) the accurate state of facts pertinent to such false or
inaccurate representations or warranties or evidence of such other breach or
default was contained in any of the Information furnished or made available to
or otherwise obtained by Purchaser following the expiration of the Due Diligence
Period and the Transaction closes, then Purchaser shall be deemed to have waived
such breach or default, Seller shall have no liability or obligation respecting
such false or inaccurate representations or warranties or such other breach or
default, and Purchaser shall have no cause of action with respect thereto.  The
provisions of this paragraph shall survive the Closing.

References to the “knowledge”, “best knowledge” and/or “actual knowledge” of
Seller or words of similar import shall refer only to the current actual (as
opposed to implied or constructive) knowledge of Doug Wiener, the Director of
Real Estate and Facilities for the Property, and shall not be construed, by
imputation or otherwise, to refer to the knowledge of Seller or any parent,
subsidiary or affiliate of Seller or to any other officer, agent, manager,
representative or

-16-

 

MIA 31343668

--------------------------------------------------------------------------------

 

employee of Seller or to impose upon Doug Wiener any duty to investigate the
matter to which such actual knowledge, or the absence thereof,
pertains.  Notwithstanding anything to the contrary contained in this Agreement,
Doug Wiener shall have no personal liability hereunder.

The representations and warranties of Seller set forth in this Section 7.1.1
shall survive the Closing for a period of two hundred seventy (270) days.  In
furtherance thereof, Purchaser acknowledges and agrees that it shall have no
right to make any claim against Seller on account of any breach of any
representations or warranties set forth in this Section 7.1.1 unless an action
on account thereof shall be filed in a court of competent jurisdiction prior to
the expiration of the survival period set forth in this paragraph.  To the
fullest extent permitted by law, the foregoing shall constitute the express
intent of the parties to shorten the period of limitations for bringing claims
on account of Seller’s breach of its representations and warranties contained in
this Section 7.1.1 if a longer period would otherwise be permitted by applicable
law.

7.1.2GENERAL DISCLAIMER.  EXCEPT AS SPECIFICALLY SET FORTH IN SECTIONS 7.1.1 AND
11.1.1 OF THIS AGREEMENT, THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE MADE
ON AN “AS IS”, “WHERE IS,” AND “WITH ALL FAULTS” BASIS, WITHOUT REPRESENTATIONS
AND WARRANTIES OF ANY KIND OR NATURE, EXPRESS, IMPLIED OR OTHERWISE, INCLUDING,
WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY CONCERNING TITLE TO THE
PROPERTY, THE PHYSICAL CONDITION OF THE PROPERTY (INCLUDING, WITHOUT LIMITATION,
THE CONDITION OF THE SOIL, AIR, WATER OR THE IMPROVEMENTS), THE ENVIRONMENTAL
CONDITION OF THE PROPERTY (INCLUDING, WITHOUT LIMITATION, THE PRESENCE OR
ABSENCE OF HAZARDOUS SUBSTANCES ON OR AFFECTING THE PROPERTY), THE COMPLIANCE OF
THE PROPERTY WITH APPLICABLE LAWS AND REGULATIONS (INCLUDING, WITHOUT
LIMITATION, ZONING AND BUILDING CODES OR THE STATUS OF DEVELOPMENT OR USE RIGHTS
RESPECTING THE REAL PROPERTY), THE FINANCIAL CONDITION OF THE PROPERTY OR ANY
OTHER REPRESENTATION OR WARRANTY RESPECTING ANY INCOME, EXPENSES, CHARGES, LIENS
OR ENCUMBRANCES, RIGHTS OR CLAIMS ON, AFFECTING OR PERTAINING TO THE PROPERTY OR
ANY PART THEREOF.  PURCHASER ACKNOWLEDGES THAT, DURING THE DUE DILIGENCE PERIOD,
PURCHASER WILL EXAMINE, REVIEW AND INSPECT ALL MATTERS WHICH IN PURCHASER’S
JUDGMENT BEAR UPON THE PROPERTY AND ITS VALUE AND SUITABILITY FOR PURCHASER’S
PURPOSES.  PURCHASER IS A SOPHISTICATED PURCHASER WHO IS FAMILIAR WITH THE
OWNERSHIP AND OPERATION OF REAL ESTATE PROJECTS SIMILAR TO THE PROPERTY AND THAT
PURCHASER HAS OR WILL HAVE ADEQUATE OPPORTUNITY TO COMPLETE ALL PHYSICAL AND
FINANCIAL EXAMINATIONS (INCLUDING, WITHOUT LIMITATION, ALL OF THE EXAMINATIONS,
REVIEWS AND INVESTIGATIONS REFERRED TO IN SECTION 4) RELATING TO THE ACQUISITION
OF THE PROPERTY HEREUNDER IT DEEMS NECESSARY, AND WILL ACQUIRE THE SAME SOLELY
ON THE BASIS OF AND IN RELIANCE UPON SUCH EXAMINATIONS AND THE TITLE INSURANCE
PROTECTION AFFORDED BY THE OWNER’S POLICY AND NOT ON ANY INFORMATION PROVIDED OR
TO BE PROVIDED BY SELLER (OTHER THAN AS EXPRESSLY PROVIDED IN SECTIONS 7.1.1 AND
11.1.1 OF THIS AGREEMENT).  EXCEPT AS TO MATTERS SPECIFICALLY SET FORTH IN THIS
AGREEMENT:  (A) PURCHASER WILL ACQUIRE THE PROPERTY SOLELY ON THE BASIS OF ITS
OWN PHYSICAL AND FINANCIAL EXAMINATIONS, REVIEWS AND INSPECTIONS AND THE TITLE
INSURANCE PROTECTION AFFORDED BY THE OWNER’S

-17-

 

MIA 31343668

--------------------------------------------------------------------------------

 

POLICY, AND (B) WITHOUT LIMITING THE FOREGOING (OTHER THAN AS EXPRESSLY PROVIDED
IN SECTIONS 7.1.1 AND 11.1.1 OF THIS AGREEMENT), PURCHASER WAIVES ANY RIGHT IT
OTHERWISE MAY HAVE AT LAW OR IN EQUITY, INCLUDING, WITHOUT LIMITATION, THE RIGHT
TO SEEK DAMAGES FROM SELLER IN CONNECTION WITH THE ENVIRONMENTAL CONDITION OF
THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF CONTRIBUTION UNDER THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT. THE
PROVISIONS OF THIS SECTION 7.1.2 SHALL SURVIVE THE CLOSING.

7.2Interim Covenants of Seller.  Until the Closing Date or the sooner
termination of this Agreement in accordance with the terms and conditions of
this Agreement:

7.2.1Seller shall maintain the Property in substantially the same manner as
prior hereto pursuant to Seller’s normal course of business (which maintenance
obligations shall not include any obligation to make capital expenditures or
expenditures not incurred in Seller’s normal course of business), subject to
reasonable wear and tear and further subject to destruction by casualty or other
events beyond the control of Seller.

7.2.2Subject to the terms set forth in this Section 7.2.2, Seller may modify,
extend, renew or terminate or permit the expiration of contracts or enter into
any new contracts without Purchaser’s consent.  After the expiration of the Due
Diligence Period, Seller shall not during the term of this Agreement modify,
extend, renew or terminate contracts (except as a result of a default by the
other party thereunder) or enter into any additional contracts without
Purchaser’s consent, which consent shall not be unreasonably withheld or
delayed; provided, however, Purchaser’s consent shall not be required if such
contracts are cancelable upon not more than thirty (30) days’ notice without
premium or penalty.  Purchaser’s failure to disapprove any request for consent
by Seller under this Section 7.2.2 within five (5) days following Seller’s
request therefor shall be deemed to constitute Purchaser’s consent thereto.

7.2.3(a)Prior to the expiration of the Due Diligence Period, Seller shall be
entitled to enter into any modifications or terminations of existing leases at
its sole option, exercisable in Seller’s sole and absolute discretion, and shall
provide copies of same to Purchaser promptly after the execution thereof.  After
the expiration of the Due Diligence Period, Seller shall not, during the term of
this Agreement, enter into any new leases or, unless required by the term of
existing leases, material modifications or terminations of existing leases,
without the prior written consent of Purchaser, which consent may be granted or
withheld in Purchaser’s sole discretion.  Notwithstanding the foregoing or
anything to the contrary set forth in this Agreement, Purchaser’s failure to
disapprove any request for consent by Seller under this Section 7.2.3(a) within
five (5) days following Seller’s request therefor shall be deemed to constitute
Purchaser’s consent thereto.

(b)Notwithstanding anything to the contrary contained in this Agreement: (i)
Seller makes no representations and assumes no responsibility with respect to
the continued occupancy of the Property or any part thereof by any of the
tenants, (ii) the removal of any of the tenants whether by summary proceedings
or otherwise prior to the Closing Date shall not give rise to any claim on the
part of Purchaser, and (iii) Purchaser agrees that it shall not be grounds for
Purchaser’s refusal to close this Transaction that (x) any of the tenants is no
longer in possession or paying rent, is a holdover tenant or is in default under
its lease on the Closing Date, or (y) any Contract has been terminated or any
vendor that is a party to any Contract is in default under its

-18-

 

MIA 31343668

--------------------------------------------------------------------------------

 

Contract on the Closing Date and that Purchaser shall accept title without an
abatement in or credit against the Purchase Price.  The provisions of this
Section 7.2.3(b) shall survive the Closing.

7.2.4Seller shall use commercially reasonable efforts to keep in force and
effect the insurance policies currently carried by Seller with respect to the
Property or policies providing similar coverage through the Closing Date.

7.3Representations, Warranties and Covenants of Purchaser.  

7.3.1Representations and Warranties of Purchaser.  Purchaser hereby represents
and warrants to Seller that:

(a)Due Authority.  This Agreement has been duly authorized, executed, and
delivered by, and is binding upon, Purchaser, and each agreement, instrument and
document herein provided to be executed by Purchaser on the Closing Date will be
duly authorized, executed, and delivered by, and be binding upon, Purchaser, and
enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.  Purchaser is a limited liability company, duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and is duly authorized and qualified to do all things required of it
under this Agreement.  

(b)Litigation. To the best of Purchaser’s knowledge, there is no material
pending or threatened litigation action against Purchaser that could reasonably
be expected to adversely impact Purchaser’s ability to perform its obligations
under this Agreement.

(c)No Insolvency.  Purchaser is not and, as of the Closing Date, Purchaser will
not be, a debtor in any state or federal insolvency, bankruptcy or receivership
proceeding.

(d)OFAC, PATRIOT Act, and Anti-Money Laundering Compliance.  The amounts payable
by Purchaser to Seller hereunder are not and were not, directly or indirectly,
derived from activities in contravention of federal, state, or international
laws and regulations (including, without limitation, anti-money laundering laws
and regulations).  None of (A) Purchaser; (B) any Person controlling or
controlled by Purchaser, directly or indirectly, including but not limited to
any Person or Persons owning, in the aggregate, a fifty percent (50%) or greater
direct or indirect ownership interest in Purchaser; (C) any Person, if Purchaser
is a privately-held entity, having a beneficial interest in Purchaser; or (D)
any Person for whom Purchaser is acting as agent or nominee in connection with
the Transaction; is: (1) a country, territory, government, individual or entity
subject to sanctions under any Executive Order issued by the President of the
United States or any regulation administered by Office of Foreign Assets Control
of the United States Department of the Treasury; (2) a Foreign Terrorist
Organization designated by the United States Department of State, or (3) an
individual or entity who the Purchaser knows, or reasonably should know, has
engaged in or engages in terrorist activity, or has provided or provides
material support for terrorist activities or terrorist organizations, as
prohibited by U.S. law, including but not limited to the USA PATRIOT Act, P.L.
107-56.

(e)Survival.  The representations and warranties of Purchaser set forth in
Section 7.3.1 shall survive the Closing for a period of two hundred seventy
(270) days.

-19-

 

MIA 31343668

--------------------------------------------------------------------------------

 

8.Release.

8.1RELEASE.  EFFECTIVE AS OF THE CLOSING, PURCHASER SHALL BE DEEMED TO HAVE
RELEASED EACH OF THE SELLER RELATED PARTIES FROM ALL CLAIMS WHICH PURCHASER OR
ANY AGENT, REPRESENTATIVE, AFFILIATE, EMPLOYEE, DIRECTOR, OFFICER, PARTNER,
MEMBER, SERVANT, SHAREHOLDER OR OTHER PERSON OR ENTITY ACTING ON BEHALF OF OR
OTHERWISE RELATED TO OR AFFILIATED WITH PURCHASER HAS OR MAY HAVE ARISING FROM
OR RELATED TO ANY MATTER OR THING RELATED TO OR IN CONNECTION WITH THE PROPERTY
INCLUDING, WITHOUT LIMITATION, THE DOCUMENTS AND INFORMATION REFERRED TO HEREIN,
THE LEASES AND THE TENANTS THEREUNDER, THE CONTRACTS, ANY CONSTRUCTION DEFECTS,
ERRORS OR OMISSIONS IN THE DESIGN OR CONSTRUCTION OF ALL OR ANY PORTION OF THE
PROPERTY AND ANY ENVIRONMENTAL CONDITIONS, AND PURCHASER SHALL NOT LOOK TO ANY
OF THE SELLER RELATED PARTIES IN CONNECTION WITH THE FOREGOING FOR ANY REDRESS
OR RELIEF.  THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH
OF ITS EXPRESSED TERMS AND PROVISIONS, INCLUDING, WITHOUT LIMITATION, THOSE
RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION.  THIS
RELEASE SHALL NOT BE APPLICABLE TO ANY CLAIMS ARISING OUT OF (A) THE EXPRESS
COVENANTS, REPRESENTATIONS, OR WARRANTIES SET FORTH IN THIS AGREEMENT THAT SHALL
EXPRESSLY SURVIVE THE CLOSING, OR (B) SELLER’S FRAUD IN CONNECTION WITH THE
TRANSACTION.

AS PART OF THE PROVISIONS OF THIS PARAGRAPH, BUT NOT AS A LIMITATION THEREON,
PURCHASER HEREBY AGREES, REPRESENTS AND WARRANTS THAT THE MATTERS RELEASED
HEREIN ARE NOT LIMITED TO MATTERS WHICH ARE KNOWN OR DISCLOSED, AND PURCHASER
HEREBY WAIVES ANY AND ALL RIGHTS AND BENEFITS WHICH IT NOW HAS, OR IN THE FUTURE
MAY HAVE CONFERRED UPON IT, BY VIRTUE OF THE PROVISIONS OF FEDERAL, STATE OR
LOCAL LAW, RULES OR REGULATIONS, INCLUDING, WITHOUT LIMITATION SECTION 1542 OF
THE CIVIL CODE OF THE STATE OF CALIFORNIA, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

IN THIS CONNECTION AND TO THE FULLEST EXTENT PERMITTED BY LAW, PURCHASER HEREBY
AGREES, REPRESENTS AND WARRANTS THAT PURCHASER REALIZES AND ACKNOWLEDGES THAT
FACTUAL MATTERS NOW UNKNOWN TO PURCHASER MAY HAVE GIVEN OR MAY HEREAFTER GIVE
RISE TO CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS,
LOSSES AND EXPENSES WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED,
AND PURCHASER FURTHER AGREES, REPRESENTS AND WARRANTS THAT THE WAIVERS AND
RELEASES HEREIN HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF THAT
REALIZATION AND THAT

-20-

 

MIA 31343668

--------------------------------------------------------------------------------

 

PURCHASER NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE AND ACQUIT EACH OF
THE SELLER RELATED PARTIES FROM ANY SUCH UNKNOWN CAUSES OF ACTION, CLAIMS,
DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES WHICH MIGHT
IN ANY WAY BE INCLUDED IN THE WAIVERS AND MATTERS RELEASED AS SET FORTH IN THIS
PARAGRAPH.  THE PROVISIONS OF THIS PARAGRAPH ARE MATERIAL AND INCLUDED AS A
MATERIAL PORTION OF THE CONSIDERATION GIVEN TO SELLER BY PURCHASER IN EXCHANGE
FOR SELLER’S PERFORMANCE HEREUNDER.

PURCHASER’S INITIALS:  ______

SELLER’S INITIALS:  _____

8.2Survival.  The provisions of this Section 8 shall survive the Closing or a
termination of this Agreement.

9.Remedies For Default and Disposition of the Deposit.

9.1SELLER DEFAULTS.  IF THE TRANSACTION SHALL NOT BE CLOSED BY REASON OF
SELLER’S BREACH OR DEFAULT UNDER THIS AGREEMENT, AND SUCH BREACH OR DEFAULT IS
NOT CURED BY SELLER WITHIN TEN (10) DAYS AFTER WRITTEN NOTICE OF SUCH BREACH OR
DEFAULT FROM PURCHASER, THEN PURCHASER SHALL HAVE, SUBJECT TO THE EXPRESS TERMS
OF THIS SECTION 9.1, AS ITS SOLE AND EXCLUSIVE REMEDIES (ALL OTHER RIGHTS AND/OR
REMEDIES, WHETHER AVAILABLE AT LAW OR IN EQUITY, BEING IRREVOCABLY WAIVED) THE
RIGHT TO EITHER (A) TERMINATE THIS AGREEMENT (IN WHICH EVENT THE DEPOSIT SHALL
BE PAID TO PURCHASER, SELLER SHALL PAY TO PURCHASER AN AMOUNT EQUAL TO
PURCHASER’S REIMBURSABLE DUE DILIGENCE EXPENSES (AS HEREINAFTER DEFINED) AND
NEITHER PARTY HERETO SHALL HAVE ANY FURTHER OBLIGATION OR LIABILITY TO THE OTHER
EXCEPT FOR THE SURVIVING OBLIGATIONS, PURCHASER HEREBY WAIVING ANY RIGHT OR
CLAIM TO DAMAGES FOR SELLER’S BREACH OR DEFAULT, OR (B) IF SELLER SHALL
WILLFULLY FAIL TO TRANSFER THE PROPERTY PURSUANT TO AND IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, SPECIFICALLY ENFORCE SELLER’S OBLIGATION TO TRANSFER
THE PROPERTY (IT BEING ACKNOWLEDGED THAT THE REMEDY OF SPECIFIC PERFORMANCE
SHALL NOT BE APPLICABLE TO ANY OTHER COVENANT OR AGREEMENT OF SELLER CONTAINED
HEREIN); PROVIDED THAT ANY ACTION BY PURCHASER FOR SPECIFIC PERFORMANCE MUST BE
FILED, IF AT ALL, WITHIN THIRTY (30) DAYS OF SELLER’S BREACH OR DEFAULT, AND THE
FAILURE TO FILE WITHIN SUCH PERIOD SHALL CONSTITUTE A WAIVER BY PURCHASER OF
SUCH RIGHT AND REMEDY.  IF PURCHASER SHALL NOT HAVE FILED AN ACTION FOR SPECIFIC
PERFORMANCE WITHIN THE AFOREMENTIONED TIME PERIOD OR SO NOTIFIED SELLER OF ITS
ELECTION TO TERMINATE THIS AGREEMENT, PURCHASER SHALL BE DEEMED FOR ALL PURPOSES
OF THIS AGREEMENT TO HAVE ELECTED TO TERMINATE THIS AGREEMENT IN ACCORDANCE WITH
CLAUSE (A) ABOVE. IF SPECIFIC PERFORMANCE IS UNAVAILABLE BECAUSE SELLER HAS SOLD
THE PROPERTY TO A BONA FIDE PURCHASER FOR VALUE FOR A PURCHASE PRICE IN EXCESS
OF THE PURCHASE PRICE, PURCHASER SHALL HAVE THE RIGHT TO SUE SELLER FOR “BENEFIT
OF THE BARGAIN” DAMAGES (I.E. THE DIFFERENCE

-21-

 

MIA 31343668

--------------------------------------------------------------------------------

 

BETWEEN THE PURCHASE PRICE PAID BY SUCH BONA FIDE PURCHASER AND THE PURCHASE
PRICE); PROVIDED, HOWEVER, THAT AS A CONDITION PRECEDENT TO PURCHASER EXERCISING
ANY RIGHT IT MAY HAVE TO BRING SUCH A DAMAGE ACTION AS A RESULT OF SELLER’S SALE
OF THE PROPERTY TO A BONA FIDE PURCHASER FOR VALUE, PURCHASER MUST COMMENCE SUCH
AN ACTION WITHIN THIRTY (30) DAYS AFTER THE OCCURRENCE OF SUCH BREACH OR DEFAULT
AND PURCHASER AGREES THAT FAILURE TO TIMELY COMMENCE SUCH ACTION FOR “BENEFIT OF
THE BARGAIN” DAMAGES WITHIN SUCH THIRTY (30) DAY PERIOD SHALL BE DEEMED A WAIVER
OF SUCH RIGHT TO COMMENCE SUCH ACTION.  AS USED HEREIN, “PURCHASER’S
REIMBURSABLE  DUE DILIGENCE EXPENSES” SHALL MEAN AND REFER TO THIRD-PARTY
OUT-OF-POCKET EXPENSES ACTUALLY INCURRED BY PURCHASER IN CONNECTION WITH (1) THE
NEGOTIATION AND PREPARATION OF THIS AGREEMENT, INCLUDING ATTORNEYS’ FEES, (2)
PURCHASER’S INVESTIGATIONS UNDER THIS AGREEMENT PRIOR TO THE TERMINATION OF THIS
AGREEMENT, OR (3) PURCHASER’S FINANCING OF THE TRANSACTION; PROVIDED, HOWEVER,
(I) IN NO EVENT SHALL SELLER BE OBLIGATED UNDER THIS AGREEMENT TO REIMBURSE
PURCHASER FOR PURCHASER’S REIMBURSABLE DUE DILIGENCE EXPENSES (IN THE AGGREGATE)
IN EXCESS OF TWENTY-FIVE THOUSAND DOLLARS ($25,000.00) AND (II) SELLER’S
OBLIGATION HEREUNDER TO REIMBURSE PURCHASER FOR PURCHASER’S REIMBURSABLE DUE
DILIGENCE EXPENSES SHALL RELATE ONLY TO PURCHASER’S REIMBURSABLE DUE DILIGENCE
EXPENSES WITH RESPECT TO WHICH PURCHASER DELIVERS TO SELLER A THIRD-PARTY
INVOICE (WITH REASONABLE SUPPORTING INFORMATION AND DOCUMENTATION AND EVIDENCE
OF PAYMENT) WITHIN THIRTY (30) DAYS AFTER THE DATE ON WHICH PURCHASER GIVES
SELLER WRITTEN NOTICE OF PURCHASER’S TERMINATION OF THIS
AGREEMENT.  NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, EXCEPT IN CONNECTION WITH AN ACTION FOR SPECIFIC PERFORMANCE PURSUANT
TO THIS SECTION 9.1, PURCHASER HEREBY WAIVES ANY RIGHT TO FILE ANY LIS PENDENS,
NOTICE OF PENDENCY OF ACTION OR OTHER SIMILAR NOTICE OR FORM OF ATTACHMENT
AGAINST THE PROPERTY.  

9.2PURCHASER DEFAULTS.  IF THE TRANSACTION SHALL NOT BE CLOSED BY REASON OF
PURCHASER’S BREACH OR DEFAULT UNDER THIS AGREEMENT, AND SUCH BREACH OR DEFAULT
IS NOT CURED BY PURCHASER WITHIN TEN (10) DAYS AFTER WRITTEN NOTICE OF SUCH
BREACH OR DEFAULT FROM SELLER (WHICH NOTICE AND CURE PERIOD SHALL NOT APPLY TO A
DEFAULT BY PURCHASER ON THE SCHEDULED CLOSING DATE AND SHALL, IN NO EVENT,
EXTEND THE SCHEDULED CLOSING DATE), THEN THIS AGREEMENT SHALL TERMINATE AND THE
RETENTION OF THE DEPOSIT SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS
AGREEMENT, SUBJECT TO THE SURVIVING OBLIGATIONS; PROVIDED, HOWEVER, NOTHING IN
THIS AGREEMENT SHALL BE CONSTRUED TO LIMIT SELLER’S RIGHTS OR DAMAGES UNDER ANY
INDEMNITIES GIVEN BY PURCHASER TO SELLER UNDER THIS AGREEMENT OR LIMIT SELLER’S
RIGHTS OR REMEDIES IF PURCHASER FILES OR CAUSES TO BE FILED ANY LIS PENDENS,
NOTICE OF PENDENCY OF ACTION, OR OTHER SIMILAR NOTICE OR FORM OF ATTACHMENT
AGAINST THE PROPERTY IN ANY INSTANCE OTHER THAN AS EXPRESSLY PROVIDED

-22-

 

MIA 31343668

--------------------------------------------------------------------------------

 

IN SECTION 9.1 OR LIMIT SELLER’S RIGHTS UNDER THE PROVISIONS OF SECTION 4.2.2(F)
OF THIS AGREEMENT.  IN CONNECTION WITH THE FOREGOING, PURCHASER EXPRESSLY AGREES
THAT THE PROVISIONS OF THIS SECTION 9.2 ARE REASONABLE UNDER THE CIRCUMSTANCES
AND THE PARTIES RECOGNIZE THAT SELLER WILL INCUR EXPENSE IN CONNECTION WITH THE
TRANSACTION AND THAT THE PROPERTY WILL BE REMOVED FROM THE MARKET; FURTHER, THAT
IT IS EXTREMELY DIFFICULT AND IMPRACTICABLE TO ASCERTAIN THE EXTENT OF DETRIMENT
TO SELLER CAUSED BY THE BREACH OR DEFAULT BY PURCHASER UNDER THIS AGREEMENT AND
THE FAILURE OF THE CONSUMMATION OF THE TRANSACTION OR THE AMOUNT OF COMPENSATION
SELLER SHOULD RECEIVE AS A RESULT OF PURCHASER’S BREACH OR DEFAULT.

IN PLACING THEIR INITIALS AT THE PLACES PROVIDED, EACH PARTY SPECIFICALLY
CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY
WAS REPRESENTED BY COUNSEL WHO EXPLAINED THE CONSEQUENCES OF THIS LIQUIDATED
DAMAGES PROVISION AT THE TIME THIS AGREEMENT WAS MADE.  THE PAYMENT OF SUCH
AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN
THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE
SECTIONS 1671, 1676 AND 1677.  UPON BREACH OR DEFAULT BY PURCHASER, THIS
AGREEMENT SHALL BE TERMINATED AND NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR
OBLIGATIONS HEREUNDER, EACH TO THE OTHER, EXCEPT FOR THE RIGHT OF SELLER TO
COLLECT SUCH LIQUIDATED DAMAGES FROM PURCHASER.  FURTHERMORE, EXCEPT FOR
PURCHASER’S RIGHT TO SPECIFICALLY ENFORCE THIS AGREEMENT PURSUANT TO
SECTION 9.1, PURCHASER SHALL HAVE NO RIGHT TO SEEK DECLARATORY AND/OR INJUNCTIVE
RELIEF AND/OR EQUITABLE RELIEF, OR TO RECORD A NOTICE OF THIS AGREEMENT OR ANY
RIGHTS PURCHASER MAY HAVE HEREUNDER, OR TO RECORD OR FILE A NOTICE OF PENDENCY
OF ANY ACTION OR PROCEEDINGS TO ENFORCE THIS AGREEMENT.

 

PURCHASER’S INITIALS:  ______

SELLER’S INITIALS:  _____

9.3Disposition of Deposit.  If the Transaction shall close, then the Deposit
shall be applied as a partial payment of the Purchase Price.

9.4Survival.  The provisions of this Section 9 shall survive a termination of
this Agreement.

10.Intentionally Omitted.  

11.Miscellaneous.

11.1Brokers.

11.1.1Except as provided in Section 11.1.2 below, Seller represents and warrants
to Purchaser, and Purchaser represents and warrants to Seller, that no broker or
finder has been engaged by it, respectively, in connection with the
Transaction.  In the event of a claim for broker’s or finder’s

-23-

 

MIA 31343668

--------------------------------------------------------------------------------

 

fee or commissions in connection with the sale contemplated by this Agreement,
then Seller shall indemnify, defend and hold harmless Purchaser from the same if
it shall be based upon any statement or agreement alleged to have been made by
Seller, and Purchaser shall indemnify, defend and hold harmless Seller from the
same if it shall be based upon any statement or agreement alleged to have been
made by Purchaser.

11.1.2If and only if the Transaction closes, Seller has agreed to pay a
brokerage commission to Newmark Grubb Knight Frank (“Broker”) pursuant to a
separate written agreement with Broker, subject in all respects to the terms and
conditions of such separate written agreement.  Section 11.1.1 hereof is not
intended to apply to leasing commissions incurred in accordance with this
Agreement.

11.2Limitation of Liability.

11.2.1Notwithstanding anything to the contrary contained in this Agreement or
any documents executed in connection herewith, if the Closing of the Transaction
shall have occurred, (i) the aggregate liability of Seller arising pursuant to
or in connection with the representations, warranties, indemnifications,
covenants or other obligations (whether express or implied) of Seller under this
Agreement or any document or certificate executed or delivered in connection
herewith shall not exceed Two Hundred Nine-Five Thousand Dollars ($295,000.00)
(the “Liability Ceiling”) and (ii) in no event shall Seller have any liability
to Purchaser unless and until the aggregate liability of Seller arising pursuant
to or in connection with the representations, warranties, indemnifications,
covenants or other obligations (whether express or implied) of Seller under this
Agreement or any document or certificate executed or delivered in connection
herewith shall exceed Twenty-Five Thousand Dollars ($25,000) (the “Liability
Floor”).  If Seller’s aggregate liability to Purchaser shall exceed the
Liability Floor, then Seller shall be liable for the entire amount thereof up to
but not exceeding the Liability Ceiling.

11.2.2None of the Seller Related Parties shall have any personal liability,
directly or indirectly, under or in connection with this Agreement or any
agreement made or entered into under or pursuant to the provisions of this
Agreement, or any amendment or amendments to any of the foregoing made at any
time or times, heretofore or hereafter, and Purchaser and its successors and
assigns and, without limitation, all other Persons, shall look solely to
Seller’s assets for the payment of any claim or for any performance, and
Purchaser, on behalf of itself and its successors and assigns, hereby waives any
and all such personal liability.

11.3Exhibits; Entire Agreement; Modification.  All exhibits attached and
referred to in this Agreement are hereby incorporated herein as if fully set
forth in (and shall be deemed to be a part of) this Agreement.  This Agreement
contains the entire agreement between the parties respecting the matters herein
set forth and supersedes any and all prior agreements between the parties hereto
respecting such matters.  This Agreement may not be modified or amended except
by written agreement signed by both parties.

11.4Business Days.  Whenever any action must be taken (including the giving of
notice or the delivery of documents) under this Agreement during a certain
period of time (or by a particular date) that ends (or occurs) on a non-Business
Day, then such period (or date) shall be extended until the next succeeding
Business Day.  As used herein, the term “Business Day” shall be deemed to mean
any day, other than a Saturday or Sunday, on which commercial banks in the State
of California are not required or are authorized to be closed for business.

-24-

 

MIA 31343668

--------------------------------------------------------------------------------

 

11.5Interpretation.  Section headings shall not be used in construing this
Agreement.  Each party acknowledges that such party and its counsel, after
negotiation and consultation, have reviewed and revised this Agreement.  As
such, the terms of this Agreement shall be fairly construed and the usual rule
of construction, to wit, that ambiguities in this Agreement should be resolved
against the drafting party, shall not be employed in the interpretation of this
Agreement or any amendments, modifications or exhibits hereto or
thereto.  Whenever the words “including”, “include” or “includes” are used in
this Agreement, they shall be interpreted in a non-exclusive manner.  Except as
otherwise indicated, all Exhibit and Section references in this Agreement shall
be deemed to refer to the Exhibits and Sections in this Agreement.

11.6Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflicts of law except as specifically provided in any exhibit
hereto which provides that the law of another jurisdiction shall govern that
exhibit, in which event the law of the specified jurisdiction shall govern that
exhibit.

11.7Construction.  Each party hereto acknowledges that it has participated in
the drafting of this Agreement, and any applicable rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in connection with the construction or interpretation hereof.  Each
party has been represented by independent counsel in connection with this
Agreement.  

11.8Successors and Assigns.  Purchaser may not assign or transfer its rights or
obligations under this Agreement without the prior written consent of Seller,
which consent may be given or withheld in the sole and absolute discretion of
Seller; provided that, in the event of such an assignment or transfer, the
transferee shall assume in writing all of the transferor’s obligations hereunder
(but Purchaser or any subsequent transferor shall not be released from its
obligations hereunder). Notwithstanding and without limiting the foregoing, no
consent given by Seller to any transfer or assignment of Purchaser’s rights or
obligations hereunder shall be deemed to constitute a consent to any other
transfer or assignment of Purchaser’s rights or obligations hereunder and no
transfer or assignment in violation of the provisions hereof shall be valid or
enforceable.  Subject to the foregoing, this Agreement and the terms and
provisions hereof shall inure to the benefit of and be binding upon the
successors and assigns of the parties. Notwithstanding the foregoing, Purchaser
shall have the right at the Closing, without Seller’s prior written consent but
with no less than ten (10) Business Days prior written notice to Seller, to
assign its rights and obligations under this Agreement to a wholly owned
affiliate of Purchaser (each, a “Permitted Assignee”), provided that (v) such
assignment shall be made without payment or consideration other than nominal
consideration, (w) the Permitted Assignee shall assume in writing all of
Purchaser’s obligations hereunder pursuant to an assignment and assumption
agreement in form and content acceptable to Seller in the exercise of Seller’s
reasonable judgment, (x) Seller shall receive an original of such assignment and
assumption agreement signed by Purchaser and the Permitted Assignee, (y)
Purchaser shall remain liable jointly and severally with Permitted Assignee for
all obligations and indemnifications hereunder notwithstanding such assignment,
and (z) such assignment shall not require the consent of any third party or
delay the consummation of the Transaction.

11.9Notices.  All notices, requests or other communications which may be or are
required to be given, served or sent by either party hereto to the other shall
be deemed to have been properly given if in writing and (a) delivered in person
or by e-mail in a PDF attachment (with, except in connection with the delivery
of a Termination Notice or Waiver Notice, a confirmation copy

-25-

 

MIA 31343668

--------------------------------------------------------------------------------

 

delivered in person or by overnight delivery contemporaneously therewith), (b)
by overnight delivery with any reputable overnight courier service, or (c) by
deposit in any post office or mail depository regularly maintained by the United
States Postal Office and sent by registered or certified mail, postage paid,
return receipt requested, and shall be effective upon receipt (whether refused
or accepted) and, in each case, addressed as follows:

 

To Seller:

Spanish Broadcasting System Inc.

7007 NW 77th Avenue
Miami, FL 33166

Attention:        Rich Lara

Telephone:      (305) 441-6901

Email:   rlara@sbscorporate.com

 

 

With a Copy To:

Stroock & Stroock & Lavan LLP

200 S. Biscayne Boulevard, Suite 3100

Miami, FL 33131

Attention:         James Sammataro, Esq.

Telephone:       (305) 789-9388

Email:   jsammataro@stroock.com

 

 

To Purchaser:

Harbor Associates, LLC

200 Pine Avenue, Suite 630

Long Beach, CA 90802

Attention:         Paul Miszkowicz

Telephone:       (562) 436-4222

Email:   paul@harborassociates.com

 

 

With a Copy To:

Sklar Kirsh LLP

1880 Century Park East, Suite 300
Los Angeles, CA 90067

Attention:         Andrew Kirsh, Esq.

Telephone:       (310) 845-6416

Email:   akirsh@sklarkirsh.com

 

 

To Escrowee:

Chicago Title Insurance Company

711 Third Avenue – 5th Floor
New York, NY 10017

Attention:         Vincent R. De Fina

Telephone:       (2120 880-1271

Email:   VinDeFina@ctt.com

 

 

11.10Third Parties.  Nothing in this Agreement, whether expressed or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
upon any other Person other than the parties hereto and their respective
permitted successors and assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third Persons to any
party to this Agreement, nor shall any provision give any third parties any
right of subrogation or action over or against any party to this
Agreement.  This Agreement is not intended to and does not create any third
party beneficiary rights whatsoever.

-26-

 

MIA 31343668

--------------------------------------------------------------------------------

 

11.11Legal Costs.  The parties hereto agree that they shall pay directly any and
all legal costs which they have incurred on their own behalf in the preparation
of this Agreement, all deeds and other agreements pertaining to the Transaction,
and that such legal costs shall not be part of the closing costs.  

11.12Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same document.  Executed copies hereof may be delivered by facsimile or
by email in a PDF attachment, and upon receipt, shall be deemed originals and
binding upon the parties hereto.  Without limiting or otherwise affecting the
validity of executed copies hereof that have been delivered by facsimile or by
email in a PDF attachment, the parties shall use diligent efforts to deliver
originals as promptly as possible after execution.

11.13Effectiveness.  In no event shall any draft of this Agreement create any
obligation or liability, it being understood that this Agreement shall be
effective and binding only when a counterpart hereof has been executed and
delivered by each party hereto.  Seller shall have the right to discontinue
negotiations and withdraw any draft of this Agreement at any time prior to the
full execution and delivery of this Agreement by each party hereto.  Purchaser
assumes the risk of all costs and expenses incurred by Purchaser in any
negotiations or due diligence investigations undertaken by Purchaser with
respect to the Property.

11.14No Implied Waivers.  No failure or delay of either party in the exercise of
any right or remedy given to such party hereunder or the waiver by any party of
any condition hereunder for its benefit (unless the time specified in this
Agreement for exercise of such right or remedy has expired) shall constitute a
waiver of any other or further right or remedy nor shall any single or partial
exercise of any right or remedy preclude other or further exercise thereof or
any other right or remedy.  No waiver by either party of any breach hereunder or
failure or refusal by the other party to comply with its obligations shall be
deemed a waiver of any other or subsequent breach, failure or refusal to so
comply.

11.15Discharge of Seller’s Obligations.  Except as otherwise expressly provided
in this Agreement, Purchaser’s acceptance of the Deed shall be deemed a
discharge of all of the obligations of Seller hereunder and all of Seller’s
representations, warranties, covenants and agreements in this Agreement shall
merge in the documents and agreements executed at the Closing and shall not
survive the Closing, except and to the extent that, pursuant to the express
provisions of this Agreement, any of such representations, warranties, covenants
or agreements are to survive the Closing.

11.16No Recordation.  Neither this Agreement nor any memorandum thereof shall be
recorded and any attempted recordation hereof shall be void and shall constitute
a default hereunder.

11.17Unenforceability.  If all or any portion of any provision of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, then such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and such provision shall be limited and construed as if such invalid,
illegal or unenforceable provision or portion thereof were not contained herein
unless doing so would materially and adversely affect a party or the benefits
that such party is entitled to receive under this Agreement.

-27-

 

MIA 31343668

--------------------------------------------------------------------------------

 

11.18Waiver of Trial by Jury.  TO THE FULLEST EXTENT PERMITTED BY LAW, SELLER
AND PURCHASER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER ARISING IN TORT OR CONTRACT) BROUGHT BY EITHER AGAINST THE
OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.

11.19Disclosure.  Notwithstanding any terms or conditions in this Agreement to
the contrary, any Person may disclose to any and all Persons, without limitation
of any kind, the tax treatment and structure of the Transaction and all
materials of any kind (including, without limitation, opinions or other tax
analyses) that are provided relating to such tax treatment and tax
structure.  For the avoidance of doubt, this authorization is not intended to
permit disclosure of the names of, or other identifying information regarding,
the participants in the Transaction, or of any information or the portion of any
materials not relevant to the tax treatment or structure of the Transaction.

11.20Designation of Reporting Person.  In order to assure compliance with the
requirements of Section 6045 of the Code and any related reporting requirements
of the Code, the parties hereto agree as follows:

11.20.1The Title Company (for purposes of this Section, the “Reporting Person”),
by its execution hereof, hereby assumes all responsibilities for information
reporting required under Section 6045(e) of the Code.

11.20.2Seller and Purchaser each hereby agree:

(a)to provide to the Reporting Person all information and certifications
regarding such party, as reasonably requested by the Reporting Person or
otherwise required to be provided by a party to the Transaction under
Section 6045 of the Code; and

(b)to provide to the Reporting Person such party’s taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Reporting Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct.

(c)Each party hereto agrees to retain this Agreement for not less than four
years from the end of the calendar year in which Closing occurred, and to
produce it to the Internal Revenue Service upon a valid request therefor.

(d)The addresses for Seller and Purchaser are as set forth in Section 11.9
hereof, and the real estate subject to the transfer provided for in this
Agreement is described in Exhibit A.

11.21Tax Reduction Proceedings.  If Seller has heretofore filed, or shall
hereafter file, applications for the reduction of the assessed valuation of the
Property and/or instituted certiorari proceedings to review such assessed
valuations for any tax year, Purchaser acknowledges and agrees that Seller shall
have sole control of such proceedings, including, without limitation, the right
to withdraw, compromise and/or settle the same or cause the same to be brought
on for trial and to take,

-28-

 

MIA 31343668

--------------------------------------------------------------------------------

 

conduct, withdraw and/or settle appeals, and Purchaser hereby consents to such
actions as Seller may take therein.  Any refund or the savings or refund for any
year or years prior to the tax year in which the Closing herein occurs shall
belong solely to Seller.  Any tax savings or refund for the tax year in which
the Closing occurs shall be prorated between Seller and Purchaser after
deduction of attorneys’ fees and other expenses related to the proceeding and
all sums payable to tenants under the Leases.  Purchaser and Seller agree that
all sums payable to tenants under the Leases on account of such tax savings or
refund shall be promptly paid to such tenants following receipt of such tax
savings or refund.  Purchaser shall execute all consents, receipts, instruments
and documents which may reasonably be requested in order to facilitate settling
such proceeding and collecting the amount of any refund or tax
savings.  Purchaser shall assume the retainer of the attorney, if any,
representing Seller in any tax proceeding pending for the tax year in which the
Closing occurs and the subsequent tax year, if applicable.

11.22Press Releases.  Any press release or other public disclosure regarding
this Agreement or the Transaction shall not be made without Seller’s prior
reasonable written consent.

11.23California Required Natural Hazard Disclosure.  Seller has commissioned
Title Company to prepare the natural hazard disclosure statement in the form
required by California Civil Code Section 1103.  Purchaser acknowledges that the
Transaction is not subject to that Civil Code Section, but that nevertheless the
form promulgated therein serves to satisfy other statutory disclosure
requirements of the Government Code and Public Resources Code.  Seller does not
warrant or represent either the accuracy or completeness of the information on
that form, and Purchaser shall use same merely as a guideline in its overall
investigation of the Property.

11.24Post-Closing Lease.  

11.24.1Seller and Purchaser shall endeavor to agree, prior to the expiration of
the Due Diligence Period, upon the form of a lease pursuant to which Seller or
an affiliate thereof shall lease the Property from Purchaser following the
Closing Date (the “Post-Closing Lease”), upon the following terms:

(a)a lease term of one (1) year from the Closing, provided that the tenant
thereunder may terminate the Post-Closing Lease in its sole discretion at any
time prior thereto upon thirty (30) day notice;

(b)monthly base rent of Seventy Thousand Dollars ($70,000) during the term of
the Post-Closing Lease;

(c)during the term of the Post-Closing Lease, the tenant thereunder shall be
responsible for all routine operating expenses and day-to-day maintenance
expenses payable with respect to the property demised thereunder, provided,
however, in no event shall Seller be obligated to pay for any capital
expenditures, expenses or improvements of any kind made to or on the Property
following the Closing; and

(d)during the term of the Post-Closing Lease, the tenant thereunder shall on a
monthly basis reimburse Purchaser for (i) the insurance premiums paid by
Purchaser in order to maintain the insurance required under the Post-Closing
Lease in an amount not to exceed Eight Thousand Dollars ($8,000) per month, and
(ii) real estate taxes assessed against the

-29-

 

MIA 31343668

--------------------------------------------------------------------------------

 

property demised thereunder with respect to the term of the Post-Closing Lease
in an amount not to exceed Four Thousand Dollars ($4,000) per month.

11.24.2If Purchaser and Seller agree, in each party’s sole discretion, upon the
form of the Post-Closing Lease prior to the expiration of the Due Diligence
Period, the parties shall execute an amendment to this Agreement memorializing
the form of the Post-Closing Lease and deleting this Section 11.24 from this
Agreement (the “Post-Closing Lease Amendment”).  Notwithstanding anything to the
contrary in this Agreement, Seller or Purchaser shall, in their sole discretion,
have the right to terminate this Agreement at any time prior to the execution of
the Post-Closing Lease Amendment, for any reason or no reason whatsoever,
effective upon delivery of a notice to the other party electing to terminate
this Agreement (a “Post-Closing Lease Termination Notice”).  If (i) either party
delivers a Post-Closing Lease Termination Notice prior to the expiration of the
Due Diligence Period or (ii) the parties fail to execute the Post-Closing Lease
Amendment prior to the expiration of the Due Diligence Period, for any reason
whatsoever, TIME BEING OF THE ESSENCE, then, provided that Purchaser shall not
be in default under this Agreement, the Deposit shall be promptly returned to
Purchaser, and this Agreement and the obligations of the parties hereunder shall
terminate (and no party hereto shall have any further obligation under this
Agreement except for the Surviving Obligations).  Purchaser shall deliver to
Seller an initial draft of the Post-Closing Lease no later than two (2) days
following the Effective Date.

11.25Survival.  The provisions of this Section 11 shall survive the Closing or a
termination of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

-30-

 

MIA 31343668

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

SELLER:

 

SPANISH BROADCASTING SYSTEM, INC., a New Jersey corporation

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

PURCHASER:

 

HARBOR ASSOCIATES, LLC, a Delaware limited liability company

 

 

By:

 

 

Name:

 

Title:

 

 




 

 

MIA 31343668

--------------------------------------------------------------------------------

 

 

JOINDER AS TO SECTION 11.20 ONLY:

 

CHICAGO TITLE INSURANCE COMPANY

 

 

By:

 

 

Name

 

Title

 

 

 

 

 

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT A

(Land)

THE LAND REFERRED TO HEREIN IS SITUATED IN THE CITY OF LOS ANGELES, IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

LOTS 1 AND 2 IN BLOCK 2 OF TRACT NO. 7260, IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 78 PAGES 64 AND 65
OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

APN: 4315-014-059

 

A-1

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT B

(ADDITIONAL EXCEPTIONS TO TITLE)

1.

An easement and rights incidental thereto as set forth in a Deed recorded in
book 4651 page 356 of Official Records.

2.

An easement and rights incidental thereto as set forth in a Deed recorded in
book 4680 page 41 of Official Records.

3.

A Subsurface Community Oil and Gas Lease as set forth in a document recorded May
21, 1959 as Instrument No. 2814, of Official Records.

4.

A Covenant and Agreement to Hold Property as One Parcel recorded March 11, 1980
as Instrument No. 80-247646, of Official Records.

5.

A Waiver of Damages, Indemnification Agreement and Right of Ingress and
Egress-Covenant to Run with the Land recorded May 6, 1980 as Instrument No.
80-456650, of Official Records.

6.

An Indemnification Agreement recorded May 8, 1980 as Instrument No. 80-467105,
of Official Records.

7.

A Covenant and Agreement to Provide Parking Attendant recorded May 8, 1980 as
Instrument No. 80-467106, of Official Records.

8.

An Irrevocable Offer to Dedicate recorded May 9, 1980 as Instrument No.
80-471519, of Official Records and a Resolution recorded May 5, 1982 as
Instrument No. 82-465422, of Official Records.

9.

A Warranty, Indemnification and Hold-Harmless Agreement recorded November 1,
1994 as Instrument No. 94-1974124, of Official Records.

10.

A Memorandum of Lease recorded March 18, 1997 as Instrument No. 97-402471, of
Official Records.

11.

The Post-Closing Lease.

 

B-1

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT C

(LITIGATION)

None.

 

C-1

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT D

(Deed)

 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

 

 

 

 

 

 

 

 

 

 

 

MAIL TAX STATEMENTS TO:

 

 

 

 

 

 

 

 

 

 

 

 

 

(Above Space For Recorder’s Use Only)

 

 

The undersigned Grantor declares:

 

Documentary transfer tax is

 

$

 

CITY TAX

 

$

 

 

 

 

(  )

computed on full value of property conveyed, or

(  )

computed on full value, less value of liens and encumbrances remaining at time
of sale,

(  )

Unincorporated area(x)  City of Los Angeles

GRANT DEED

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, SPANISH
BROADCASTING SYSTEM, INC., a New Jersey corporation (“Grantor”), hereby GRANTS
to HARBOR ASSOCIATES, LLC, a Delaware limited liability company, the following
described real property (the “Property”) located in County of Los Angeles, State
of California.

See Exhibit “A” attached hereto and

incorporated herein by this reference

 

THIS GRANT DEED is made subject to all exceptions of record with respect to the
Property, all interests of tenants in possession of the Property, all zoning
ordinances and regulations and any other laws, ordinances, or governmental
regulations restricting or regulating the use, occupancy, or enjoyment of the
Property, and all matters which a survey of the Property would disclose.

[Signature page follows]


D-1

 

MIA 31343668

--------------------------------------------------------------------------------

DATED effective as of: May ___, 2017.

 

SPANISH BROADCASTING SYSTEM, INC.,

a New Jersey corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 




D-2

MIA 31343668

--------------------------------------------------------------------------------

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of

 

 

)

 

County of

 

 

)

 

 

On May ___, 2017, before me, ____________________________, a Notary Public,
personally appeared ________________, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of ____________
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature

 

 




D-3

MIA 31343668

--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

THE LAND REFERRED TO HEREIN IS SITUATED IN THE CITY OF LOS ANGELES, IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

LOTS 1 AND 2 IN BLOCK 2 OF TRACT NO. 7260, IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 78 PAGES 64 AND 65
OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

APN: 4315-014-059

 

D-4

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT E

ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS (this “Assignment”) is
executed as of the ____ day of May, 2017 by and between SPANISH BROADCASTING
SYSTEM, INC., a New Jersey corporation (“Assignor”), having an address c/o
Spanish Broadcasting System, Inc., 7007 NW 77th Avenue, Miami, FL 33166 and
HARBOR ASSOCIATES, LLC, a Delaware limited liability company, (“Assignee”),
having an address having an address at 200 Pine Avenue, Suite 630, Long Beach,
CA 90802.  All capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in that certain Contract of Purchase
and Sale dated as of May __, 2017, between Assignor and Assignee.

WHEREAS, Assignee is this day purchasing from Assignor and Assignor is conveying
to Assignee the Property;

WHEREAS, the Property is encumbered by those certain tenants (the “Tenants”)
occupying space under the leases listed and described on Exhibit A annexed
hereto (collectively, the “Leases”);

WHEREAS, in connection with its ownership and management of the Property,
Assignor has entered into those certain maintenance, service and supply
contracts, and equipment leases listed and described on Exhibit B annexed hereto
(collectively, the “Contracts”); and

WHEREAS, Assignor desires to transfer and assign to Assignee, and Assignee
desires to assume as provided herein, all of Assignor’s right, title and
interest in and to the Leases and the Contracts.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Assignor hereby transfers and assigns to Assignee all right, title and
interest of Assignor in and to the Leases and the Contracts.

2.Assignee hereby affirmatively and unconditionally assumes (i) all of
Assignor’s obligations and liabilities under the Leases and the Contracts
arising from and after the date hereof, and (ii) all Purchaser Leasing Costs.

3.This Assignment shall constitute a direction and full authority to any person
or entity that is a party to any of the Contracts to perform its obligation
under the Contracts for the benefit of Assignee without further proof to any
such party of the assignment to Assignee of the Contracts.

4.This Assignment is made without warranty, representation, or guaranty by, or
recourse against Assignor of any kind whatsoever.  Assignee shall be liable for
and Assignee hereby indemnifies and holds harmless Assignor and any agent,
advisor, representative, affiliate, employee, director, partner, member,
beneficiary, investor, servant, shareholder, trustee or other person or entity
acting on Assignor’s behalf or otherwise related to or affiliated with Assignor
(collectively, “Assignor Related Parties”) against all claims, losses, damages,
liabilities, costs, expenses (including reasonable attorneys’ fees and
disbursements) and charges Assignor or any of the

E-1

 

MIA 31343668

--------------------------------------------------------------------------------

 

Assignor Related Parties may incur or suffer as a result of or which arises
(directly or indirectly) out of the assumption by Assignee of the obligations or
liabilities assumed by Assignee hereunder.

5.This Assignment may be executed in any number of counterparts, each of which
may be executed by any one or more of the parties hereto, but all of which shall
constitute one and the same instrument, and shall be binding and effective when
all parties hereto have executed and delivered at least one counterpart.

6.The terms and provisions of this Assignment shall be binding upon and inure to
the benefit of the respective parties hereto, and their respective successors
and assigns.

[Remainder of Page Intentionally Omitted]




E-2

 

MIA 31343668

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the day and year first written above.

 

ASSIGNOR:

 

SPANISH BROADCASTING SYSTEM, INC., a New Jersey corporation

 

 

By:

 

 

Name:

 

 

Title:

 

 

ASSIGNEE:

 

HARBOR ASSOCIATES, LLC, a Delaware limited liability company

 

 

By:

 

 

Name:

 

 

Title:

 

 




E-3

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT A

(List of Leases)

 

1.

Communications Site Lease Agreement dated June 17, 1996, by and between Pacific
Bell mobile Services, a California corporation (“Pacific Bell”), and Seller, as
amended by that certain First Amendment to lease dated January 9, 1997, by and
between Pacific Bell and Seller, and as further amended by that certain Second
Amendment to Communications Site Lease Agreement dated August 12, 2015, by and
between T-Mobile West LLC, a Delaware limited liability company (as
successor-in-interest to Pacific Bell), and Seller.

 

 

2.

Communications Site Lease Agreement (Building) dated August 2, 2000, by and
between Nextel of California, Inc., a Delaware corporation (“Nextel”), and
Seller, as amended by that certain Use of Electrical Services Letter Agreement
dated March 24, 2003, by and between Nextel and Seller, as further amended by
that certain Amendment No. 1 to Site Agreement dated July 26, 2007, by and
between Nextel and Seller, and as further amended by that certain Utility Letter
Agreement dated June 4, 2015, by and between Sprint PCS Assets L.L.C., a
Delaware limited liability company (as successor-in-interest to Nextel), and
Seller.




E-4

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT b

(List of Maintenance, Service and Supply Contracts,
and Equipment Leases)

 

 

1.

Platinum Maintenance Agreement by and between Thyssenkrupp Elevator Corporation
and Seller.

 

 

E-5

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT F

BILL OF SALE AND GENERAL ASSIGNMENT

THIS BILL OF SALE AND GENERAL ASSIGNMENT (this “Assignment”) is executed as of
the ____ day of May, 2017 by SPANISH BROADCASTING SYSTEM, INC., a New Jersey
corporation (“Assignor”), a having an address c/o Spanish Broadcasting System,
Inc., 7007 NW 77th Avenue, Miami, FL 33166, in favor of HARBOR ASSOCIATES, LLC,
a Delaware limited liability company (“Assignee”), having an address having an
address at 200 Pine Avenue, Suite 630, Long Beach, CA 90802.  All capitalized
terms used but not defined herein shall have the respective meanings ascribed to
such terms in that certain Contract of Purchase and Sale dated as of May __,
2017, between Assignor and Assignee.

WHEREAS, Assignee is this day purchasing from Assignor and Assignor is conveying
to Assignee the Property.

WHEREAS, Assignor desires to assign, transfer, setover and deliver to Assignee
all of Assignor’s rights, if any, in and to the Personal Property and the
Intangible Property (collectively, the “Assigned Properties”) to the extent
assignable.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Assignor hereby assigns, transfers, sets over and delivers to Assignee, its
successors and assigns, all of Assignor’s right, title and interest, if any, in
and to the Assigned Properties.

2.This Assignment is made without warranty, representation, or guaranty by, or
recourse against Assignor of any kind whatsoever.

3.This Assignment may be executed in any number of counterparts, each of which
may be executed by any one or more of the parties hereto, but all of which shall
constitute one and the same instrument, and shall be binding and effective when
all parties hereto have executed and delivered at least one counterpart.

4.The terms and provisions of this Assignment shall be binding upon and inure to
the benefit of the respective parties hereto, and their respective successors
and assigns.

[Remainder of Page Intentionally Omitted]




F-1

 

MIA 31343668

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor has caused this Assignment to be duly executed as
of the day and year first written above.

 

ASSIGNOR:

 

SPANISH BROADCASTING SYSTEM, INC., New Jersey corporation

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

F-2

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT G

CERTIFICATION OF NON-FOREIGN STATUS UNDER
TREASURY REGULATIONS SECTION 1.1445-2(b)

(NON-DISREGARDED ENTITY GRANTOR/TRANSFEROR)

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity.  To
inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by Spanish Broadcasting System,
Inc., a New Jersey corporation (“Seller”), the undersigned hereby certifies the
following on behalf of Seller:

1.Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2.Seller is not a disregarded entity as defined in § 1.1445-2(b)(2)(iii);

3.Seller’s U.S. employer identification number is _________; and

4.Seller’s office address is c/o Spanish Broadcasting System, Inc., 7007 NW 77th
Avenue, Miami, FL 33166.

Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of Seller.

 

Dated:

May __, 2017

 

SPANISH BROADCASTING SYSTEM, INC., a New Jersey corporation

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

G-1

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT h

(Form of Tenant Notice)

SPANISH BROADCASTING SYSTEM, INC.
7007 NW 77th Avenue
Miami, FL 33166

 

May _, 2017

 

 

 

By Certified Mail -

 

Return Receipt Requested

 

 

 

 

 

 

 

 

 

 

 

 

Re:

Lease (the “Lease”) dated __________ between Spanish Broadcasting System, Inc.
(“Landlord”) and ______________________ encumbering certain real property
located at 10281 Pico Boulevard, Los Angeles, California 90064 (the “Property”)

Ladies and Gentlemen:

Please be advised that (1) Landlord has conveyed all of its right, title and
interest in and to the Property, including its interest as landlord under the
Lease, to HARBOR ASSOCIATES, LLC, a Delaware limited liability company
(“Purchaser”), and (2) Purchaser has assumed Landlord’s obligations under the
Lease.

Accordingly, effective as of the date hereof, you are hereby notified and
directed to deliver all future rent and additional rent payments due under the
Lease, and any notices, inquiries or requests relating thereto, to Purchaser at:

 

 

 

 

 

 

[Remainder of Page Intentionally Left Blank]




H-1

 

MIA 31343668

--------------------------------------------------------------------------------

 

In addition, all security deposits held by Landlord, if any, together with any
interest earned thereon, have been transferred to Purchaser.

 

Very truly yours,

 

SPANISH BROADCASTING SYSTEM, INC.,

a New Jersey corporation

 

 

By:

 

 

Name:

 

Title:  

 

 

H-2

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT I

(Form of VENDOR Notice)

SPANISH BROADCASTING SYSTEM, INC.
7007 NW 77th Avenue
Miami, FL 33166

 

May _, 2017

 

 

 

By Certified Mail -

 

Return Receipt Requested

 

 

 

 

 

 

 

 

 

 

 

Re:

Sale of 10281 Pico Boulevard, Los Angeles, California 90064 (the “Property”)

Dear Vendor:

This is to notify you that the Property has been sold to HARBOR ASSOCIATES, LLC,
a Delaware limited liability company (“Purchaser”).  Purchaser has assumed all
of the obligations of the undersigned under maintenance, service and supply
contracts and equipment leases arising from and after the date hereof.  All
invoices and notices to Purchaser should be sent to Purchaser in the manner
provided in the applicable contract or agreement to the following address:

 

 

 

 

Attention:

Facsimile:

 

For your records, the Purchaser’s address is:

 

 

 

 

 

Attention:

Facsimile:

 

[Remainder of Page Intentionally Left Blank]




I-1

 

MIA 31343668

--------------------------------------------------------------------------------

 

Thanks you for your consideration in this matter.

 

Very truly yours,

 

SPANISH BROADCASTING SYSTEM, INC.,

a New Jersey corporation

 

 

By:

 

 

Name:

 

Title:  

 

 

I-2

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT j

OWNER’S TITLE CERTIFICATE

The undersigned hereby certifies to the Title Company (as hereinafter defined),
to the best of its knowledge, as follows:

1.                                  (“Representative”), in his/her capacity as
                               of SPANISH BROADCASTING SYSTEM, INC., a New
Jersey corporation (“Owner”), is authorized to make this Certificate for and on
behalf of Owner and makes this Certificate solely in such capacity (and not
personally).

2.Owner is the owner of the following described real property (the “Property”):

See Exhibit A attached hereto.

3.Owner is the only party in possession of the Property and no other party has
possession, or has a right of possession under any tenancy, lease or other
agreement, written or oral, other than the tenants listed on Exhibit B attached
hereto.

4.Between the most recent effective date of that certain Commitment No.
_______________ (the “Title Commitment”), underwritten by Chicago Title
Insurance Company (the “Title Company”) and the date of recording of the
documents creating the interest being insured under said title commitment but in
no event later than five (5) business days from the date hereof, Owner has not
taken and will not take any action to encumber or otherwise adversely affect
title to the Property.  

5.Other than those made in the ordinary course of Owner’s operation and
maintenance of the Property and except as set forth on Exhibit C, no additions,
alterations or improvements contracted for by Owner or for which Owner is
expressly obligated to pay or reimburse tenant(s) under its lease(s) with such
tenant(s) are now in progress or have been made to the Property within the past
ninety (90) days that have not been paid for by Owner.

6.No proceeding in bankruptcy has been instituted against Owner within the last
10 years, nor has Owner ever made a general assignment for the benefit of
creditors.

To the extent the Title Company shall have knowledge as of the date hereof that
any of the statements contained herein is false or inaccurate then the
undersigned shall have no liability with respect to that statement.  Without
limitation of the foregoing, the Title Company shall be deemed to have knowledge
of any matters of record in the official records of Los Angeles County,
California.

This Certificate is being delivered solely for the purpose of inducing Title
Company to issue its title insurance policy insuring title to the Property, and
Owner avers the foregoing statements are true and correct to the best of its
knowledge and belief.  No third party shall have any right to rely upon or be a
third party beneficiary with respect to the subject matter of this
Certificate.  As used herein, the words “to the best of its knowledge” or words
of similar import, shall mean the present actual knowledge, without taking into
account any constructive or imputed knowledge, of
Representative.  Notwithstanding anything to the contrary contained herein,
Representative shall not

J-1

 

MIA 31343668

--------------------------------------------------------------------------------

 

have any personal liability in connection with this Certificate or any of the
representations, warranties or certifications made herein.

Dated as of May __, 2017.

 

[SIGNATURE ON FOLLOWING PAGE]






J-2

 

MIA 31343668

--------------------------------------------------------------------------------

 

SPANISH BROADCASTING SYSTEM, INC.,

a New Jersey corporation

 

 

By:

 

 

Name:

 

Title:  




J-3

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT A

 

(Property Description)

 

THE LAND REFERRED TO HEREIN IS SITUATED IN THE CITY OF LOS ANGELES, IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

LOTS 1 AND 2 IN BLOCK 2 OF TRACT NO. 7260, IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 78 PAGES 64 AND 65
OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

APN: 4315-014-059


J-4

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT B

 

(Tenants)

 

 

1.

Pacific Bell Mobile Services

 

 

2.

Nextel of California, Inc.

 




J-5

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT C

 

(Unpaid Work)

J-6

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT K

(Lease Exhibit)

 

1.

Communications Site Lease Agreement dated June 17, 1996, by and between Pacific
Bell Mobile Services, a California corporation (“Pacific Bell”), and Seller, as
amended by that certain First Amendment to Lease dated January 9, 1997, by and
between Pacific Bell and Seller, and as further amended by that certain Second
Amendment to Communications Site Lease Agreement dated August 12, 2015, by and
between T-Mobile West LLC, a Delaware limited liability company (as
successor-in-interest to Pacific Bell), and Seller.

 

2.

Communications Site Lease Agreement (Building) dated August 2, 2000, by and
between Nextel of California, Inc., a Delaware corporation (“Nextel”), and
Seller, as amended by that certain Use of Electrical Services Letter Agreement
dated March 24, 2003, by and between Nextel and Seller, as further amended by
that certain Amendment No. 1 to Site Agreement dated July 26, 2007, by and
between Nextel and Seller, and as further amended by that certain Utility Letter
Agreement dated June 4, 2015, by and between Sprint PCS Assets L.L.C., a
Delaware limited liability company (as successor-in-interest to Nextel), and
Seller.

 

 

 

 

K-1

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT L

(Maintenance, Service and Supply Contracts,
and Equipment Leases)

 

1.

Platinum Maintenance Agreement by and between Thyssenkrupp Elevator Corporation
and Seller.

 

L-1

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT m

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”), dated as of the ___ day of May, 2017,
is among CHICAGO TITLE INSURANCE COMPANY, having an address at 711 Third Avenue,
5th Floor, New York, NY 10017 (“Escrowee”), SPANISH BROADCASTING SYSTEM, INC.,
having an address at c/o Spanish Broadcasting System, Inc., 7007 NW 77th Avenue,
Miami, FL 33166 (“Seller”), and HARBOR ASSOCIATES, LLC, having an address at 200
Pine Avenue, Suite 630, Long Beach, CA 90802 (“Purchaser”).

W I T N E S S E T H

WHEREAS, Seller and Purchaser entered into that certain Contract of Purchase and
Sale dated as of the date hereof, for the purchase and sale of the property
located at 10281 Pico Boulevard, Los Angeles, California 90064 (the “Property”),
as more particularly described therein (hereinafter referred to as the
“Contract”);

WHEREAS, the Contract provides for the terms and conditions applicable to the
sale and purchase of the Property and the performance obligations and rights of
Seller and Purchaser; and

WHEREAS, Seller and Purchaser agree, pursuant to the Contract, that Escrowee
shall hold, in escrow the Deposit in accordance with the terms and conditions of
the Contract and this Agreement.  All capitalized terms used but not defined
herein shall have the meaning set forth in the Contract.

NOW, THEREFORE, the parties hereto agree as follows:

1.Appointment of Agent.

1.1Purchaser and Seller hereby appoint Escrowee to act as their escrow agent on
the terms and conditions hereinafter set forth, and Escrowee accepts such
appointment.

1.2Escrowee agrees to hold the Deposit on behalf of the parties to the Contract,
and to apply, disburse and deliver the Deposit as provided in the Contract and
this Agreement.  In the event of any conflict between the terms and conditions
of the Contract and the terms or conditions of this Agreement, as to the
obligations of Escrowee, the terms and conditions of this Agreement shall govern
and control.

2.Disposition of the Deposit.

2.1Escrowee shall hold the Deposit in an interest bearing savings account which
rate of interest need not be maximized.  Escrowee shall not commingle the
Deposit with any other funds.

2.2Escrowee shall pay the Deposit to Seller or otherwise in accordance with the
terms of the Contract.  If prior to the expiration of the Due Diligence Period,
either party makes a demand upon Escrowee for delivery of the Deposit, Escrowee
shall give notice to the other party of such demand.  If a notice of objection
to the proposed payment is not received from the other party

M-1

 

MIA 31343668

--------------------------------------------------------------------------------

 

within seven (7) Business Days after the giving of notice by Escrowee, Escrowee
is hereby authorized to deliver the Deposit to the party who made the
demand.  If Escrowee receives a notice of objection within said period, then
Escrowee shall continue to hold the Deposit and thereafter pay it to the party
entitled when Escrowee receives (a) notice from the objecting party withdrawing
the objection, or (b) a notice signed by both parties directing disposition of
the Deposit, or (c) a judgment or order of a court of competent jurisdiction.

2.3Nothing in this Section 2 shall have any effect whatsoever upon Escrowee’s
rights, duties, and obligations under Section 3.

3.Concerning Escrowee.

3.1Escrowee shall be protected in relying upon the accuracy, acting in reliance
upon the contents, and assuming the genuineness of any notice, demand,
certificate, signature, instrument or other document which is given to Escrowee
without verifying the truth or accuracy of any such notice, demand, certificate,
signature, instrument or other document;

3.2Escrowee shall not be bound in any way by any other contract or understanding
between Seller and Purchaser, whether or not Escrowee has knowledge thereof or
consents thereto unless such consent is given in writing;

3.3Escrowee’s sole duties and responsibilities shall be to hold and disburse the
Deposit in accordance with this Agreement and the Contract; provided, however,
that Escrowee shall have no responsibility for the clearing or collection of the
check representing the Deposit;

3.4Upon the disbursement of the Deposit in accordance with this Agreement,
Escrowee shall be relieved and released from any liability under this Agreement;

3.5Escrowee may resign at any time upon at least ten (10) Business Days prior
written notice to Seller and Purchaser hereto.  If, prior to the effective date
of such resignation, Seller and Purchaser hereto shall have approved, in
writing, a successor escrow agent, then upon the resignation of Escrowee,
Escrowee shall deliver the Deposit to such successor escrow agent.  From and
after such resignation and the delivery of the Deposit to such successor escrow
agent, Escrowee shall be fully relieved of all of its duties, responsibilities
and obligations under this Agreement, all of which duties, responsibilities and
obligations shall be performed by the appointed successor escrow agent.  If for
any reason Seller and Purchaser shall not approve a successor escrow agent
within such period, Escrowee may bring any appropriate action or proceeding for
leave to deposit the Deposit with a court of competent jurisdiction, pending the
approval of a successor escrow agent, and upon such deposit Escrowee shall be
fully relieved of all of its duties, responsibilities and obligations under this
Agreement;

3.6Seller and Purchaser hereby agree to, jointly and severally, indemnify,
defend and hold harmless Escrowee from and against any liabilities, damages,
losses, costs or expenses incurred by, or claims or charges made against,
Escrowee (including reasonable attorneys’ fees and disbursements) by reason of
Escrowee performing its obligations pursuant to, and in accordance with, the
terms of this Agreement, but in no event shall Escrowee be indemnified for its
negligence, willful misconduct or breach of the terms of this Agreement;

M-2

 

MIA 31343668

--------------------------------------------------------------------------------

 

3.7In the event that a dispute shall arise in connection with this Agreement or
the Contract, or as to the rights of Seller and Purchaser in and to, or the
disposition of, the Deposit, Escrowee shall have the right to (w) hold and
retain all or any part of the Deposit until such dispute is settled or finally
determined by litigation, arbitration or otherwise, or (x) deposit the Deposit
in an appropriate court of law, following which Escrowee shall thereby and
thereafter be relieved and released from any liability or obligation under this
Agreement, or (y) institute an action in interpleader or other similar action
permitted by stakeholders in the State of California, or (z) interplead Seller
or Purchaser in any action or proceeding which may be brought to determine the
rights of Seller and Purchaser to all or any part of the Deposit; and

3.8Escrowee shall not have any liability or obligation for loss of all or any
portion of the Deposit by reason of the insolvency or failure of the institution
of depository with whom the escrow account is maintained.

4.Termination.

This Agreement shall automatically terminate upon the delivery or disbursement
by Escrowee of the Deposit in accordance with the terms of the Contract and
terms of this Agreement, as applicable.

5.Notices.

All notices, requests or other communications which may be or are required to be
given, served or sent by either party hereto to the other shall be deemed to
have been properly given if in writing and (a) delivered in person or by e-mail
in a PDF attachment (with a confirmation copy delivered in person or by
overnight delivery contemporaneously therewith), (b) by overnight delivery with
any reputable overnight courier service, or (c) by deposit in any post office or
mail depository regularly maintained by the United States Postal Office and sent
by registered or certified mail, postage paid, return receipt requested, and
shall be effective upon receipt (whether refused or accepted) and, in each case,
addressed as follows:

 

If to Seller:

Spanish Broadcasting System Inc.

7007 NW 77th Avenue
Miami, FL 33166

Attention:         Rich Lara

Telephone:       (305) 441-6901

Email:   rlara@sbscorporate.com

 

 

With a copy to:

Stroock & Stroock & Lavan LLP

200 S. Biscayne Boulevard, Suite 3100

Miami, FL 33131

Attention:         James Sammataro, Esq.

Telephone:       (305) 789-9388

Email:   jsammataro@stroock.com

 

 

If to Purchaser:

Harbor Associates, LLC

200 Pine Avenue, Suite 630

Long Beach, CA 90802

Attention:         Paul Miszkowicz

Telephone:       (562) 436-4222

Email:   paul@harborassociates.com

M-3

 

MIA 31343668

--------------------------------------------------------------------------------

 

 

 

With a copy to:

Sklar Kirsh LLP

1880 Century Park East, Suite 300
Los Angeles, CA 90067

Attention:         Andrew Kirsh, Esq.

Telephone:       (310) 845-6416

Email:   akirsh@sklarkirsh.com

 

 

To Escrowee:

Chicago Title Insurance Company

711 Third Avenue – 5th Floor
New York, NY 10017

Attention:         Vincent R. De Fina

Telephone:       (2120 880-1271

Email:   VinDeFina@ctt.com

 

 

6.Governing Law/Waiver of Trial by Jury.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF
SUCH STATE.  THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

7.Successors.

This Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto; provided, however, that
except as expressly provided herein as to the Escrowee, this Agreement may not
be assigned by any party without the prior written consent of the other parties.

8.Entire Agreement.

This Agreement, together with the Contract, contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.

9.Amendments.

Except as expressly provided in this Agreement, no amendment, modification,
termination, cancellation, rescission or supersession to this Agreement shall be
effective unless it shall be in writing and signed by each of the parties
hereto.

10.Counterparts and/or Facsimile Signatures.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
document.  Executed copies hereof may be delivered by facsimile, PDF or email,
and upon receipt, shall be deemed originals and binding upon the parties hereto.

M-4

 

MIA 31343668

--------------------------------------------------------------------------------

 

11.Severability.

If any provision of the Agreement or the application of any such provision to
any person or circumstance shall be held invalid, illegal, or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof.  Each provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

[Remainder of Page Intentionally Left Blank]




M-5

 

MIA 31343668

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement as of the date and year first above written.

 

CHICAGO TITLE INSURANCE COMPANY

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SPANISH BROADCASTING SYSTEM INC., a New Jersey corporation

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

HARBOR ASSOCIATES, LLC, a Delaware limited liability company

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

M-6

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT N-1

(excluded Personal Property)

•

All signage and logos located on the exterior of the Real Property;

•

Any satellite dish located in, on or otherwise affixed to the Real Property; and

•

All radio, internet and television systems and equipment located in, on or
otherwise affixed to the Real Property.

Including, without, limitation, the following:

Penthouse Roof

 

3) Belar AM direction loop receive antennae.

1) 6-foot open-grid microwave dish antenna.

1) 4-foot open-grid microwave dish antenna.

2) High-gain directional FM receive antennae.

 

Penthouse

 

1) 1/3 height, equipment rack, wall-mounted.  Contains Microwave Tx, EAS rec’rs.
GPS clock.

 

Fourth Floor

 

Master Control Room:

 

10) 7-foot (19” wide) equipment racks.  Attached cable ladder on rear.  All
equipment mounted within.

1) Custom solid-state relay cabinet, wall-mounted.

 

KLAX-1 Studio:

 

1) 7-foot (19” wide) equipment rack.

1) Integrated equipment cabinet system with audio mixing console.

4) 3-foot (19” wide) under-counter racks.  Misc. broadcast equipment.

1) 28-inch (19” wide) above-counter rack.  Misc. broadcast equipment.

4) Truss-mounted HD robotic television cameras.

8) Various length, truss-mounted TV lighting fixtures.

 

KLAX-2 Studio:

 

1) Integrated equipment cabinet system with audio mixing console.

3) 3-foot (19” wide) under-counter racks.  Misc. broadcast equipment.

2) 28-inch (19” wide) above-counter racks.  Misc. broadcast equipment.

 

N-1-1

 

MIA 31343668

--------------------------------------------------------------------------------

 

KXOL-1 Studio:

 

1) Integrated equipment cabinet system with audio mixing console.

2) 3-foot (19” wide) under-counter racks.  Misc. broadcast equipment.

1) 28-inch (19” wide) above-counter rack.  Misc. broadcast equipment.

2) Ceiling suspended studio monitor loudspeakers.

 

KXOL-2 Studio:

 

1) Integrated equipment cabinet system with audio mixing console.

3) 3-foot (19” wide) under-counter racks.  Misc. broadcast equipment.

1) 28-inch (19” wide) above-counter racks.  Misc. broadcast equipment.

 

MEGA-TV Control:

 

2) 6-foot (19” wide) equipment racks.  Misc. broadcast equipment.

1) Truss-mounted HD robotic television cameras.

4) Various length, truss-mounted TV lighting fixtures.

1) 8 x 10’ green screen and backdrop hangers.

 

PHONE PBX Room:

 

1) 7-foot (19” wide) open-frame equipment rack.  Contains 3 Mitel SX-200 PBX
units.

1) 4-foot wall-mounted cable ladder.

2) Wall-mounted Music On Hold modules.

 

Third Floor

 

File Server Room:

 

1) 7-foot (19” wide) open-frame equipment rack.  File servers, routers,
switches.

1) 4-foot wall-mounted cable ladder.

 

Second Floor

 

File Server Room:

 

1) 7-foot (19” wide) equipment rack.  File servers, routers, switches.

 

 

 

N-1-2

 

MIA 31343668

--------------------------------------------------------------------------------

 

EXHIBIT N-2

(excluded Intangible Property)

[To be attached by Seller prior to the expiration of the Due Diligence Period]

 

N-2-1

 

MIA 31343668